Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3771 Filed 04/16/21 Page 1 of 30
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3772 Filed 04/16/21 Page 2 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532


                                                                [6] claims for violations of consumer protection laws were not
                   2020 WL 7042935
                                                                barred at pleading stage; and
            United States District Court, E.D.
             Michigan, Southern Division.
                                                                [7] owners stated claims for unjust enrichment.
        Richard FRANCIS, Wesley Won,
        Dennis Speerly, Joseph Siercio,                         Motion granted in part and denied in part.
        Michael Plafker, Howard Young,
      and Darrin Degrand, Plaintiffs,
                                                                 West Headnotes (41)
                     v.
   GENERAL MOTORS, LLC, Defendant.
                                                                 [1]    Sales      Affirmations and promises in general
    Marisella Gutierrez, Jimmy Harman,
                                                                        Under Pennsylvania law, a written express
  Mark Kidd, and James Norvell, Plaintiffs,
                                                                        warranty that is part of the sales contract is the
                     v.                                                 seller's promise which relates to goods, and it is
     General Motors, LLC, Defendant.                                    part of the basis of the bargain. 13 Pa. Cons. Stat.
                                                                        Ann. § 2313(a)(1).
     Case Number 19-11044, Case Number 19-12371
                          |
                 Signed 11/30/2020                               [2]    Sales      Breach and elements thereof in
                                                                        general
Synopsis
                                                                        Under Pennsylvania law, to prevail on a breach
Background: Automobile owners brought putative class
                                                                        of express warranty claim, the plaintiff must
action against the manufacturer, alleging their vehicles had
                                                                        establish that the defendant breached or failed to
defective transmissions, and asserting claims for breach
                                                                        meet its warranty promise, that the breach was
of express and implied warranties under the Uniform
                                                                        the proximate cause of the harm to the plaintiff,
Commercial Code (UCC) and Magnuson-Moss Warranty
                                                                        and the amount of the ensuing damages. 13 Pa.
Act, fraudulent omission, violations of state consumer
                                                                        Cons. Stat. Ann. § 2313(a)(1).
protection laws, injunctive relief, and unjust enrichment.
Manufacturer filed motion to dismiss.

                                                                 [3]    Sales      Particular actions and claims
                                                                        Claims for breach of express warranty under
Holdings: The District Court, David M. Lawson, J., held that:
                                                                        Article 2 of the Uniform Commercial Code
                                                                        (UCC) were not subject to dismissal for
[1] owners stated claims for breach of express warranty;
                                                                        purportedly arising from transmission defects
                                                                        solely due to design, in action brought
[2] owners stated claims for breach of implied warranty of
                                                                        against an automobile manufacturer by owners
merchantability;
                                                                        of manufacturer's vehicles in several states,
                                                                        including Pennsylvania; the owners' amended
[3] absence of privity barred claims for breach of implied
                                                                        complaint did not commit to a theory that
warranty of merchantability in Arizona, Connecticut, Idaho,
                                                                        the alleged defect related to design, so as
Kentucky, North Carolina, Washington, and Wisconsin;
                                                                        not to be covered by the vehicles' express
                                                                        limited warranty, which covered defects due
[4] owners stated claims for fraudulent omission;
                                                                        to materials and workmanship, that “all”
                                                                        of the manufacturer's transmissions were
[5] state procedural rules did not preclude class claims in
                                                                        allegedly affected could have been explained
federal court;


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3773 Filed 04/16/21 Page 3 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

        by their all having been badly built, and the
        manufacturer's program to replace improperly            [7]   Sales      Manufacturers and Others in
        manufactured torque converters suggested a                    Distribution Chain
        defective manufacture rather than a flawed                    Claims for breach of implied warranty of
        design. U.C.C. § 2-313.                                       merchantability under Article 2 of the Uniform
                                                                      Commercial Code (UCC), as adopted in
                                                                      Michigan, were not subject to dismissal for
 [4]    Sales      Breach and elements thereof in                     lack of privity, in action brought against an
        general                                                       automobile manufacturer by owners of vehicles
                                                                      with allegedly defective transmissions; under
        Under New Jersey law, to state a claim for breach
                                                                      Michigan law, plaintiffs were not required
        of the implied warranty of merchantability, a
                                                                      to allege privity to successfully state a
        plaintiff must allege (1) that a merchant sold
                                                                      claim for breach of the implied warranty of
        goods, (2) which were not “merchantable” at
                                                                      merchantability. U.C.C. § 2-314.
        the time of sale, (3) injury and damages to the
        plaintiff or its property, (4) which was caused
        proximately and in fact by the defective nature of
        the goods, and (5) notice to the seller of injury.      [8]   Federal Civil Procedure        Fact issues
        N.J. Stat. Ann. § 12A:2-314.                                  Sales      Manufacturers and Others in
                                                                      Distribution Chain
                                                                      Claims for breach of implied warranty of
 [5]    Sales      Motor vehicles                                     merchantability under Article 2 of the Uniform
        With respect to automobiles, to plead a viable                Commercial Code (UCC), as adopted in
        claim for breach of the implied warranty of                   Illinois, Ohio, and Tennessee, were not subject
        merchantability under Article 2 of the Uniform                to dismissal for lack of privity, in action
        Commercial Code (UCC), the plaintiff must                     brought against an automobile manufacturer by
        allege that the defect rendered the car unfit for its         owners of vehicles with allegedly defective
        intended purpose by compromising the vehicle's                transmissions; under Illinois law, fact questions
        safety, rendering it inoperable, or drastically               arose where a manufacturer issued an express
        reducing its mileage range. U.C.C. § 2-314.                   limited warranty such as the one issued to the
                                                                      owners, and in Ohio and Tennessee, privity could
                                                                      be established upon proof of the issuance of an
                                                                      express limited warranty. U.C.C. § 2-314.
 [6]    Sales      Motor vehicles
        Reports of numerous dangerous incidents where
        drivers lost control of vehicles with allegedly
                                                                [9]   Federal Civil Procedure        Fact issues
        defective transmissions or collided with other
        cars, objects, or pedestrians supported an                    Claims for breach of implied warranty of
        inference that the vehicles were not fit for the              merchantability under Article 2 of the Uniform
        intended purpose of providing safe and reliable               Commercial Code (UCC), as adopted in New
        transportation, as required to state claims for               York, were not subject to dismissal for lack of
        breach of implied warranty of merchantability                 privity, in action brought against an automobile
        under Article 2 of the Uniform Commercial                     manufacturer by owners of vehicles with
        Code (UCC), in action brought against the                     allegedly defective transmissions; New York
        vehicles' manufacturer by owners of the vehicles              recognized a third-party beneficiary exception to
        in several states, including New Jersey. U.C.C. §             the privity requirement, which was particularly
        2-314.                                                        apposite in the context of cases involving
                                                                      a manufacturer with an extensive established
        1 Cases that cite this headnote                               network of authorized dealers that sold its cars,
                                                                      and resolving the applicability of the exception



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       2
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3774 Filed 04/16/21 Page 4 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

        was a fact-intensive exercise not amenable to               For warranty claims asserted pursuant to Article
        resolution at the pleading stage. U.C.C. § 2-314.           2 of the Uniform Commercial Code (UCC),
                                                                    presentation of a defective vehicle to an
        2 Cases that cite this headnote                             authorized dealer for repair is deemed sufficient
                                                                    notice to the manufacturer under Illinois and
 [10]   Sales      Manufacturers and Others in                      Indiana law. U.C.C. 2-607.
        Distribution Chain
        Absence of privity barred claims for breach
        of implied warranty of merchantability under         [14]   Sales     Notice and opportunity to cure
        Article 2 of the Uniform Commercial Code                    Ordinarily, where a buyer gives some notice of
        (UCC), as adopted in Arizona, Connecticut,                  a breach of warranty, the issues of timeliness
        Idaho, Kentucky, North Carolina, Washington,                and sufficiency under Article 2 of the Uniform
        and Wisconsin, in action brought against an                 Commercial Code (UCC) are questions of fact.
        automobile manufacturer by owners of vehicles               U.C.C. 2-607.
        with allegedly defective transmissions. U.C.C. §
        2-314.
                                                             [15]   Federal Civil Procedure           Fact issues
                                                                    Particularly in the absence of any showing by the
 [11]   Federal Civil Procedure           Fact issues               defendant that it was not afforded a commercially
        Claims for breach of implied warranty of                    reasonable opportunity to address the alleged
        merchantability under Article 2 of the Uniform              defect, as relevant to the notice requirement
        Commercial Code (UCC), as adopted in Arizona,               for warranty claims under Article 2 of the
        Illinois, Indiana, Michigan, Minnesota, New                 Uniform Commercial Code (UCC), dismissal on
        York, North Carolina, Ohio, Pennsylvania, and               the pleadings is disfavored. U.C.C. 2-607.
        South Dakota, were not subject to dismissal for
        lack of pre-suit notice, in action brought against
        an automobile manufacturer by owners of              [16]   Sales     Notice as condition precedent
        vehicles with allegedly defective transmissions;
                                                                    Sales     Actual or constructive notice
        the owners' amended complaint amply alleged
                                                                    Claim for breach of implied warranty of
        facts suggesting that all of the named plaintiffs
                                                                    merchantability under Article 2 of the Uniform
        gave some notice of the alleged breach
                                                                    Commercial Code (UCC), as adopted in
        by presenting their vehicles for repair, so
                                                                    Tennessee, was barred for lack of pre-suit
        that adjudication of the notice defense was
                                                                    notice, in action brought against an automobile
        inappropriate at the motion-to-dismiss stage.
                                                                    manufacturer by owners of vehicles with
        U.C.C. §§ 2-314, 2-607.
                                                                    allegedly defective transmissions; the Tennessee
        1 Cases that cite this headnote                             plaintiff affirmatively alleged that he never
                                                                    conveyed any notice of the alleged defect to
                                                                    the manufacturer, and the plaintiff failed to
 [12]   Sales       Commencement of litigation as
                                                                    develop or support his contentions that the lack
        notice
                                                                    of notice should have been excused because the
        Under Arizona, North Carolina, Ohio, and                    manufacturer already had actual knowledge of
        Pennsylvania law, the filing of a civil action              the transmission defect and any effort to seek
        is deemed to satisfy the notice requirement for             repair would have been futile. U.C.C. §§ 2-314,
        warranty claims under Article 2 of the Uniform              2-607.
        Commercial Code (UCC). U.C.C. 2-607.
                                                                    1 Cases that cite this headnote


 [13]   Sales       Mode and Sufficiency of Notice


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                    3
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3775 Filed 04/16/21 Page 5 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

                                                                     A pleading alleging a fraudulent omission with
 [17]   Antitrust and Trade                                          respect to a product will suffice under the federal
        Regulation     Warranties and Service                        standard for pleading fraud claims if it alleges
        Contracts                                                    that a manufacturer knew of a defect before sale,
        Claims under the Magnuson-Moss Warranty                      the various venues the manufacturer used to sell
        Act stand or fall with express and implied                   the product failed to disclose the defect, and
        warranty claims under state law. Federal Trade               that the plaintiffs would not have purchased the
        Commission Improvement Act § 110, 15                         product or would have paid less for it had they
        U.S.C.A. § 2310(d).                                          known of the defect. Fed. R. Civ. P. 9(b).



 [18]   Fraud       Elements of Actual Fraud                  [22]   Federal Civil Procedure         Fraud, mistake
        Under Michigan law, the elements of fraudulent               and condition of mind
        misrepresentation are: (1) that defendant made a             Allegations regarding automobile transmissions
        material representation; (2) that it was false; (3)          were sufficient to plead with particularity claims
        that when he made it he knew that it was false, or           against the manufacturer for fraudulent omission
        made it recklessly, without any knowledge of its             under the laws of several states, including
        truth and as a positive assertion; (4) that he made          Michigan; the vehicle owners identified two
        it with the intention that it should be acted upon           specific model numbers of the transmissions at
        by plaintiff; (5) that plaintiff acted in reliance           issue, the owners alleged that the manufacturer
        upon it; and (6) that he thereby suffered injury.            knew that the transmissions had a persistent
                                                                     and widespread tendency to abnormally wear
                                                                     and malfunction, supporting the allegation with
 [19]   Fraud       Fraudulent Concealment                           specific assertions about how the manufacturer
        Fraud       Duty to disclose facts                           knew about the problems, the owners specifically
                                                                     alleged what was omitted from public
        Under Michigan law, the elements of a silent
                                                                     communications by the manufacturer, and the
        fraud claim are similar to those of a claim for
                                                                     owners alleged that the manufacturer never
        fraudulent misrepresentation, except that they
                                                                     publicly disclosed material information about the
        also include the elements that there was a duty to
                                                                     defective transmissions before they brought their
        disclose and a failure to disclose.
                                                                     action. Fed. R. Civ. P. 9(b).


 [20]   Federal Civil Procedure         Fraud, mistake
                                                              [23]   Products Liability       Representations or
        and condition of mind
                                                                     concealment; fraud
        Under federal pleading rules, a plaintiff pleading
                                                                     Products Liability       Automobiles
        a fraudulent omission must allege (1) precisely
        what was omitted; (2) who should have made                   Owners of vehicles with allegedly defective
        a representation; (3) the content of the alleged             transmissions sufficiently alleged that the
        omission and the manner in which the omission                manufacturer had exclusive or superior
        was misleading; and (4) what the defendant                   knowledge of the alleged defect, as relevant to
        obtained as a consequence of the alleged fraud.              the owners' claims against the manufacturer for
        Fed. R. Civ. P. 9(b).                                        fraudulent omission under the laws of several
                                                                     states, including Michigan; owners alleged
                                                                     that the manufacturer had internal engineering
                                                                     experience with a prior transmission model
 [21]   Federal Civil Procedure         Fraud, mistake
                                                                     that had similar issues, the owners alleged that
        and condition of mind
                                                                     the manufacturer's internal testing uncovered
                                                                     problems with the new models before the owners'



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        4
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3776 Filed 04/16/21 Page 6 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

        vehicles went to market, and the owners alleged            misrepresentation made in connection with the
        that data recorded by the vehicles' electronic             sale or advertisement of merchandise, and (2)
        control modules provided information about                 consequent and proximate injury resulting from
        operational failures exclusively to manufacturer.          the misrepresentation. Ariz. Rev. Stat. Ann. §
                                                                   44-1522(A).
        1 Cases that cite this headnote


 [24]   Products Liability       Representations or         [27]   Federal Courts        Class actions
        concealment; fraud                                         State procedural rules barring class actions
        Products Liability       Automobiles                       in Georgia, Louisiana, South Carolina, and
        Manufacturer of vehicles with allegedly                    Tennessee did not preclude class claims in
        defective transmissions had a duty to disclose             federal court brought against an automobile
        the defect under the laws of Illinois, Maine,              manufacturer by owners of vehicles with
        Michigan, Missouri, New Jersey, New York,                  allegedly defective transmissions; the state class
        Ohio, Pennsylvania, and South Carolina, as                 action prohibitions were procedural and did not
        relevant to claims against the manufacturer for            affect the viability of class claims brought in
        fraudulent omission asserted by owners of the              federal court. Fed. R. Civ. P. 23.
        vehicles; a duty to disclose arose where the
        manufacturer had exclusive knowledge of a
        defect, as plausibly alleged by the owners, or      [28]   Federal Civil Procedure       Consumers,
        where the defect allegedly implicated vehicle              purchasers, borrowers, and debtors
        safety.                                                    Owners of vehicles with allegedly defective
                                                                   transmissions could proceed with class claims
        1 Cases that cite this headnote
                                                                   against the manufacturer under the Kansas
                                                                   Consumer Protection Act; the Act explicitly
 [25]   Products Liability      Economic losses;                   endorsed the use of class actions to recover for
        damage to product itself                                   violations of its section prohibiting deceptive
        Products Liability       Automobiles                       acts and practices. Kan. Stat. Ann. §§ 50-626,
                                                                   50-634(d).
        Economic loss doctrine did not preclude claims
        for fraudulent omission asserted by owners of
        vehicles with allegedly defective transmissions
        against the manufacturer under the laws of          [29]   Antitrust and Trade
        Kentucky, Maine, Minnesota, Missouri, New                  Regulation      Reliance; causation; injury,
        Jersey, New York, North Carolina, Pennsylvania,            loss, or damage
        and South Carolina; the doctrine generally barred          Economic loss doctrine did not preclude claims
        only actions sounding in negligence and other              under North Carolina's Unfair and Deceptive
        unintentional torts, not intentional fraud, and            Trade Practices Act and Pennsylvania's Unfair
        Minnesota's codification of the doctrine was               Trade Practices and Consumer Protection Law
        generally construed as exempting claims of                 asserted against an automobile manufacturer
        intentional fraud from the statute's bar. Minn.            by owners of vehicles with allegedly defective
        Stat. Ann. § 604.101(4), (5).                              transmissions; the doctrine generally barred
                                                                   only actions sounding in negligence and other
                                                                   unintentional torts. N.C. Gen. Stat. Ann. § 75-1.1
 [26]   Antitrust and Trade Regulation         Nature              et seq.; 73 Pa. Stat. Ann. § 201-1 et seq.
        and Elements
        To succeed on a claim of consumer fraud
        under Arizona's Consumer Fraud Act, a               [30]   Antitrust and Trade
        plaintiff must show (1) a false promise or                 Regulation     Exemptions and safe harbors


              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       5
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3777 Filed 04/16/21 Page 7 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

        Claims under Michigan's Consumer Protection
        Act asserted against an automobile manufacturer     [33]   Federal Civil Procedure           Anticipating
        by owners of vehicles with allegedly defective             defenses
        transmissions were not barred at the pleading              Federal Civil Procedure           Limitations and
        stage on ground that car sales were specifically           laches
        authorized under the Michigan Vehicle Code;                A statute of limitations is an affirmative defense,
        application of the Act's exception for conduct             and a plaintiff generally need not plead the lack
        authorized by other laws generally involved                of affirmative defenses to state a valid claim. Fed.
        careful parsing of the authorizing statute's               R. Civ. P. 8(a), (c).
        language, and caution was called for where
        an argument based on the exception remained                1 Cases that cite this headnote
        undeveloped. Mich. Comp. Laws Ann. §
        445.904(1)(a).                                      [34]   Antitrust and Trade Regulation      Notice
                                                                   and demand requirements; opportunity to cure
                                                                   Allegations that the required pre-suit notice
 [31]   Federal Civil Procedure       Consumers,
                                                                   was sent and that the statutory 30-day cure
        purchasers, borrowers, and debtors
                                                                   period had expired were sufficient to plead
        Claims under Ohio's Consumer Sales Practices               compliance with the pre-suit notice requirement
        Act asserted against an automobile manufacturer            for claims under California's Consumers Legal
        by owners of vehicles with allegedly defective             Remedies Act (CLRA) asserted against an
        transmissions were not barred at the pleading              automobile manufacturer by owners of vehicles
        stage on ground that the Act precluded class               with allegedly defective transmissions. Cal. Civ.
        actions except for specific conduct previously             Code § 1782.
        deemed a violation under an Ohio Attorney
        General rule or state court proceeding, where              1 Cases that cite this headnote
        class certification had not yet been sought,
        and the only issue properly before the district     [35]   Federal Civil Procedure       Alternate,
        court was whether the Ohio plaintiffs adequately           Hypothetical and Inconsistent Claims
        pleaded their individual claims. Ohio Rev. Code
                                                                   Claims for injunctive relief under California's
        Ann. § 1345.01 et seq.
                                                                   Unfair Competition Law (UCL) asserted against
                                                                   an automobile manufacturer by owners of
                                                                   vehicles with allegedly defective transmissions
 [32]   Antitrust and Trade Regulation         Time to
                                                                   were not barred at the pleading stage based
        Sue; Limitations
                                                                   on the availability of alternative remedies
        Claim under Ohio's Consumer Sales Practices                under California's Consumers Legal Remedies
        Act asserted against an automobile manufacturer            Act (CLRA) and enactment of the Uniform
        by an owner of a vehicle with allegedly defective          Commercial Code (UCC); alternative pleading
        transmissions was not precluded at the pleading            of claims under the UCL was permissible. Cal.
        stage as time barred; the statute of limitations           Bus. & Prof. Code § 17200 et seq.; Cal. Civ. Code
        was an affirmative defense, a plaintiff was                § 1750 et seq.; Cal. Com. Code § 1101 et seq.
        generally not required to plead the lack of an
        affirmative defense to state a valid claim, and
        factual issues remained related to the potential    [36]   Antitrust and Trade
        effect of any concealment of the alleged defect            Regulation     Particular cases
        or the applicability of other defenses. Ohio Rev.
                                                                   Claims for injunctive relief under Louisiana's
        Code Ann. § 1345.01 et seq.
                                                                   Unfair Trade Practices and Consumer Protection
                                                                   Law and Oklahoma's Consumer Protection Act
                                                                   asserted against an automobile manufacturer



              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         6
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3778 Filed 04/16/21 Page 8 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

        by owners of vehicles with allegedly
        defective transmissions were not barred at the
        pleading stage; the authority advanced by the          [40]   Implied and Constructive
        manufacturer did not support its contention that              Contracts    Effect of Express Contract
        injunctive relief was categorically disallowed
                                                                      Existence of express contract and availability
        by the Oklahoma statute, and the question of
                                                                      of claims for consumer fraud and breach of
        what relief was ultimately available under the
                                                                      warranty did not preclude claims for unjust
        Louisiana statute was not before the district
                                                                      enrichment under the laws of several states,
        court. La. Rev. Stat. Ann. § 51:1407; 15 Okla.
                                                                      including Michigan, asserted by owners of
        Stat. Ann. § 751 et seq.
                                                                      vehicles with allegedly defective transmissions
                                                                      against the manufacturer; alternative pleading of
                                                                      contract and quasi-contract claims was routinely
 [37]   Antitrust and Trade Regulation           Private              permitted and was particularly appropriate
        entities or individuals                                       where the defendant explicitly disclaimed the
        Owners of vehicles with allegedly defective                   availability of a contractual remedy, as the
        transmissions sufficiently alleged likely future              manufacturer had done.
        harm, supporting their standing to seek
        injunctive relief against the manufacturer under
        the laws of several states, including Georgia,         [41]   Federal Civil Procedure      Time for
        where the owners alleged that the manufacturer                proceeding and determination
        met their demands for repairs only with
                                                                      Automobile manufacturer's arguments premised
        temporary fixes that would need to be repeated
                                                                      on potential issues with class certification were
        on future occasions, at the owners' expense, to
                                                                      premature at the pleading stage, in action brought
        maintain normal operation of their vehicles.
                                                                      by owners of vehicles with allegedly defective
                                                                      transmissions, where no motion to certify a class
                                                                      had been filed, and the district court had not
 [38]   Implied and Constructive                                      received or invited complete briefing on all of the
        Contracts    Unjust enrichment                                pertinent factors for class certification. Fed. R.
        Under Michigan law, the elements of a cause of                Civ. P. 23.
        action for unjust enrichment are: (1) the plaintiff
        conferred a benefit upon the defendant; (2) the
        defendant accepted and retained the benefit; and
        (3) it would be unjust for the defendant not to pay
        the plaintiff the value of the benefit.               Attorneys and Law Firms

                                                              Beth M. Rivers, Michael L. Pitt, Pitt McGehee Palmer &
                                                              Rivers, Royal Oak, MI, Douglas James McNamara, Julia
 [39]   Implied and Constructive
                                                              Ann Horwitz, Cohen Milstein Sellers and Toll, PLLC,
        Contracts    Unjust enrichment
                                                              Washington, DC, Steven G. Calamusa, Gordon & Partners,
        Owners of vehicles with allegedly defective           PA, Theodore J. Leopold, Cohen Milstein Sellers & Toll,
        transmissions sufficiently alleged a benefit          PLLC, Palm Beach Gardens, FL, for Plaintiffs Richard
        conferred upon the manufacturer based on the          Francis, Wesley Won, Dennis Speerly, Joseph Sierchio,
        prices the owners paid for the vehicles, as           Michael Plafker, Howard Young, Darrin Degrand.
        required to proceed with claims for unjust
        enrichment under the laws of several states,          Mark A. Ozzello, Tarek H. Zohdy, Capstone Law, APC,
        including Michigan; that the owners purchased         Los Angeles, CA, Amey J. Park, Russell D. Paul, Berger
        their vehicles from third-party dealers did not       Montague PC, Philadelphia, PA, Julia Ann Horwitz, Cohen
        necessarily defeat allegations that a benefit was     Milstein Sellers & Toll, PLLC, Washington, DC, Theodore J.
        conferred upon the manufacturer.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          7
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3779 Filed 04/16/21 Page 9 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

Leopold, Cohen Milstein Sellers & Toll, PLLC, Palm Beach       Plaintiffs Marisella Gutierrez, Jimmy Harman, Mark Kidd,
Gardens, FL, for Plaintiffs Keith Shelton, Karen Shelton.      James Norvell.

Amey J. Park, Russell D. Paul, Berger Montague PC,             Amey J. Park, Russell D. Paul, Berger Montague PC,
Philadelphia, PA, Julia Ann Horwitz, Cohen Milstein Sellers    Philadelphia, PA, Cody R. Padgett, Steven R. Weinmann,
& Toll PLLC, Washington, DC, Steven G. Calamusa, Gordon        Tarek H. Zohdy, Capstone Law, APC, Los Angeles, CA,
& Partners, PA, Theodore J. Leopold, Cohen Milstein Sellers    Julia Ann Horwitz, Cohen Milstein Sellers & Toll, PLLC,
& Toll, PLLC, Palm Beach Gardens, FL, for Plaintiff Daniel     Washington, DC, Theodore J. Leopold, Cohen Milstein
Drain.                                                         Sellers & Toll, PLLC, Palm Beach Gardens, FL, for Plaintiffs
                                                               Michael Banks, Phil Houk, Maria Barallardos, Chi Kim Ho,
Julia Ann Horwitz, Cohen Milstein Sellers & Toll PLLC,         Philip Whicker, Charles Aiken, Donald Dykshorn, Donald
Washington, DC, Theodore J. Leopold, Cohen Milstein            Sicura, Christopher Krull.
Sellers & Toll, PLLC, Palm Beach Gardens, FL, for Plaintiffs
Wavers Smith, Christopher Giles.                               Gretchen Freeman Cappio, Ryan Patrick McDevitt, Maxwell
                                                               Holt Goins, Keller Rohrback LLP, Seattle, WA, Julia Ann
Amey J. Park, Russell D. Paul, Berger Montague PC,             Horwitz, Cohen Milstein Sellers & Toll, PLLC, Washington,
Philadelphia, PA, Julia Ann Horwitz, Cohen Milstein Sellers    DC, Theodore J. Leopold, Cohen Milstein Sellers & Toll,
& Toll PLLC, Washington, DC, Theodore J. Leopold, Cohen        PLLC, Palm Beach Gardens, FL, for Plaintiffs Taurus King,
Milstein Sellers & Toll, PLLC, Palm Beach Gardens, FL, for     Cary Sherrow, Kevin Wesley.
Plaintiffs Richard Freeman, Samuel Ford, Colton Kelly.
                                                               Dennis A. Lienhardt, Sharon S. Almonrode, William Kalas,
Daniel E. Gustafson, Gustafson Gluek PLLC, Minneapolis,        E. Powell Miller, Emily E. Hughes, The Miller Law Firm,
MN, E. Powell Miller, Emily E. Hughes, Sharon S.               P.C., Rochester, MI, Joseph H. Meltzer, Melissa L. Troutner,
Almonrode, William Kalas, Dennis A. Lienhardt, The Miller      Natalie Lesser, Kessler Topaz Meltzer & Check, LLP, Radnor,
Law Firm, P.C., Rochester, MI, Joseph H. Meltzer, Melissa      PA, Julia Ann Horwitz, Cohen Milstein Sellers & Toll, PLLC,
L. Troutner, Natalie Lesser, Kessler Topaz Meltzer & Check,    Washington, DC, Theodore J. Leopold, Cohen Milstein
LLP, Radnor, PA, Julia Ann Horwitz, Cohen Milstein Sellers     Sellers & Toll, PLLC, Palm Beach Gardens, FL, for Plaintiffs
& Toll, PLLC, Washington, DC, Theodore J. Leopold, Cohen       Kimberly Coulson, Troy Coulson, Andre McQuade, Philip
Milstein Sellers & Toll, PLLC, Palm Beach Gardens, FL, for     Weeks.
Plaintiff Louis Ray.
                                                               Grant A. Newman, Stephanie A. Douglas, Bush Seyferth
Theodore J. Leopold, Cohen Milstein Sellers & Toll, PLLC,      PLLC, Troy, MI, Jared Alexander Levine, Crowell & Moring
Steven G. Calamusa, Gordon & Partners, PA, Palm Beach          LLP, New York, NY, Jerome Albert Murphy, Crowell &
Gardens, FL, Julia Ann Horwitz, Cohen Milstein Sellers         Moring LLP, Washington, MI, Kathleen T. Sooy, Rachel
& Toll, PLLC, Washington, DC, for Plaintiffs Dennis            Paige Raphael, Crowell & Moring LLP, Washington, DC, for
Duffy, Richard Sullivan, Daniel Baptist, John Iasiello,        defendant.
Benjy Tompkins, Jay Hull, Guy Clark, Michael Sylvester,
William Grossman, Carl Johnsen, Jeffrey Rice, Jason “Kevin”
Sinclair, Nicolette Covey, Timothy Grafrath, Tait Thomas,
                                                               OPINION AND ORDER GRANTING IN PART AND
James Paul Browne, William Fredo, Jon Ellard, Richard
                                                               DENYING IN PART DEFENDANT'S MOTION TO
Noonan, Arif Shakoor, Richard “Terry” Shope, Rhianna
                                                               DISMISS
Meyers, Randall Jacobs, Michael Ponder, Karina Fredo,
Marc Mazza, Jimmy Flowers, Neil Ambrosio, Steven Brack,        DAVID M. LAWSON, United States District Judge
Charles Larsen, Clyde Cheng, Brian Lloyd.
                                                                *1 Driving a vehicle whose automatic transmission
Gretchen Freeman Cappio, Ryan Patrick McDevitt, Lynn L.        occasionally will “slip, buck, kick, jerk and harshly engage”
Sarko, Tana Lin, Maxwell Holt Goins, Keller Rohrback LLP,      can be an unpleasant experience at best. When the
Seattle, WA, Julia Ann Horwitz, Cohen Milstein Sellers &       transmission causes the vehicle to perform erratically, such
Toll, PLLC, Washington, DC, Theodore J. Leopold, Cohen         as with sudden or delayed acceleration, the vehicle may be
Milstein Sellers & Toll, PLLC, Palm Beach Gardens, FL, for     unsafe to drive. So says a group of plaintiffs who purchased
                                                               cars and trucks manufactured by defendant General Motors,


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       8
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3780 Filed 04/16/21 Page 10 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

LLC. They filed cases that have been consolidated in this          and consolidated for all pretrial proceedings. The plaintiffs
Court on behalf of a putative class of the owners of thousands     who remain in the action hail from the following 33 states:
of vehicles that, they claim, have defective transmissions,
which GM has refused to fix or replace under its express             • Alabama (Brian Lloyd)
warranty.
                                                                     • Arizona (Maria Barallardos)

The cases presently are before the Court on GM's motion              • Arkansas (James Browne)
to dismiss the consolidated amended class action complaint
alleging claims for economic losses under a variety of legal         • California (Clyde Cheng, Wesley Won)
theories. GM contends that the plaintiffs have failed to
                                                                     • Colorado (Daniel Drain)
plead viable causes of action for the alleged defects in its
transmission design. For reason discussed below, the motion          • Connecticut (Kevin Wesley)
will be granted in part and denied in part.
                                                                     • Delaware (Keith and Karen Shelton)

                                                                     • Florida (Neil Ambrosio, Dennis Duffy, Rhianna Meyers,
I. Facts                                                                Michael Ponder, Arif Shakoor, Richard Sullivan, Tait
                                                                        Thomas)
Because the defendant has challenged the adequacy of the
pleading in its motion under Federal Rule of Civil Procedure         • Georgia (Jimmy Flowers, Richard Freeman, Philip
12(b)(6), the facts discussed below are taken from the 104-            Weeks, Marisella Gutierrez) (*)
count, 2,920-paragraph consolidated amended class action
complaint (CACAC), which spans 901 pages, including the               *2 • Idaho (Cary Sherrow) (**)
attached exhibits. In that document, the plaintiffs attempt to
set forth causes of action sounding in breaches of express           • Illinois (Timothy Grafrath, Dennis Speerly)
and implied warranties; common law fraudulent omissions
                                                                     • Indiana (Samuel Ford, Philip Whicker)
and statutory consumer fraud; violations of various state laws
governing consumer sales, deceptive marketing, and unfair            • Kansas (Guy Clark)
trade practices; and unjust enrichment under the laws of 32
states.                                                              • Kentucky (James Norvell)

                                                                     • Louisiana (Donald Dykshorn)

A. The Plaintiffs                                                    • Maine (Carl Johnsen)

The putative class consists of domestic buyers and lessors           • Michigan (Richard Francis, Jay Hull, Louis Ray)
of GM cars and trucks equipped with its Hydra-Matic
8L90 and 8L45 transmissions. The class vehicles include              • Minnesota (Troy and Kimberly Coulson)
the 2015 through 2019 model year Chevrolet Silverado;
                                                                     • Missouri (Christopher Krull, Richard Noonan)
2017-2019 Chevrolet Colorado; 2015-2019 Chevrolet
Corvette; 2016-2019 Chevrolet Camaro; 2015-2019 Cadillac             • New Hampshire (Michael Banks)
Escalade and Escalade ESV; 2016-2019 Cadillac ATS, ATS-
V, CTS, CT6, and CTS-V; 2015-2019 GMC Sierra, Yukon,                 • New Jersey (William Grossman, Randall Jacobs, Joseph
Yukon XL, and Yukon Denali XL; and 2017-2019 GMC                        Sierchio)
Canyon.
                                                                     • New York (Charles Larsen, Marc Mazza, Andre
                                                                       McQuade, Michael Plafker, Michael Sylvester)
The consolidated amended complaint aggregates claims
brought by 62 individuals in five separately filed civil actions     • North Carolina (Richard Shope, Steven Brack, Jimmy
(file numbers 19-11044, 19-11802, 19-11808, 19-11875, and              Harman)
19-12371), which were assigned or reassigned to this Court
                                                                     • Ohio (Chi Kim Ho, Jeffrey Rice)


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          9
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3781 Filed 04/16/21 Page 11 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

                                                                   shorter periods of three years or 36,000 miles for the “bumper-
  • Oklahoma (Jon Ellard)                                          to-bumper” warranty, and five years or 60,000 miles on the
                                                                   powertrain. Id. ¶ 88.
  • Oregon (Cary Sherrow) (**)

  • Pennsylvania (Charles Aiken, Karina and William Fredo)
                                                                   C. Transmission Problems
  • South Carolina (Donald Sicura, Jason Sinclair)
                                                                   In January 2014, GM began selling class vehicles
  • South Dakota (Colton Kelly)
                                                                   with its then-new eight-speed 8L90 and 8L45 automatic
  • Tennessee (Mark Kidd)                                          transmissions, which it marketed as offering improvements
                                                                   over prior transmission designs having six or fewer gears.
  • Texas (Darrin Degrand, Taurus King, Howard Young,              Am. Compl. ¶ 90. Its marketing materials promoted the eight-
    Marisella Gutierrez) (*)                                       speed designs as delivering “world class,” “lightning fast” and
                                                                   “smooth” shifting, along with improved fuel efficiency. Id. ¶¶
  • Washington (Nicolette Covey)
                                                                   95-96.
   • Wisconsin (Phil Houk)
Two plaintiffs, Cary Sherrow and Marisella Gutierrez, were          *3 The plaintiffs allege that the class vehicle transmissions
identified as leading parties and class representatives for        are defectively designed and cause their cars during gear
claims and classes in more than one jurisdiction; Sherrow for      changes to “slip, buck, kick, jerk and harshly engage” gear
both Idaho (where she bought her vehicle) and Oregon (where        settings; that the transmissions also “suffer abnormal internal
she presently resides); Gutierrez for both Georgia (where she      wear” and that the shifting problems result in “sudden
lives) and Texas (where she bought her car).                       acceleration, delay in downshifts, delayed acceleration, [and]
                                                                   difficulty stopping the vehicle.” Id. ¶ 4. The plaintiffs
All of the plaintiffs allege that their vehicles were equipped     contend that the problems can only be cured permanently by
with defective transmissions. They seek legal and equitable        “replacement of the transmission or its components.” Ibid.
relief under the legal theories discussed below.                   The plaintiffs assert that the shifting malfunctions may result
                                                                   in the cars “suddenly lurching forward, sudden loss of forward
                                                                   propulsion, and significant delays in acceleration,” which
                                                                   “present a safety hazard because they severely affect the
B. Vehicle Sales                                                   driver's ability to control the vehicle's speed, acceleration, and
                                                                   deceleration.” Id. ¶ 5. Numerous drivers reported dangerous
All the class vehicles were sold with an express limited
                                                                   driving incidents such as having their vehicles suddenly lurch
warranty that GM issued, which in several materially identical
                                                                   into intersections while the driver was attempting to proceed
iterations describes the scope of coverage as follows:
                                                                   slowly through, unpredictable sudden or delayed acceleration
   The warranty covers repairs to correct any vehicle defect,      that made smooth merging with highway traffic difficult
   not slight noise, vibrations, or other normal characteristics   and risky, and sporadic refusal to downshift properly when
   of the vehicle due to materials or workmanship occurring        braking, resulting in unexpected and delayed deceleration. Id.
   during the warranty period. Needed repairs will be              ¶ 97.
   performed using new, remanufactured, or refurbished parts.
Am. Compl. ¶ 87, ECF No. 41, PageID.2265. The warranty             The plaintiffs posit that the problematic shifting develops
covers “the complete vehicle” for four years or 50,000 miles,      due to “internal issues within the transmission [and] torque
and the powertrain for seven years or 70,000 miles. The            converter causing undue friction and impairing proper
powertrain includes the transmission or transaxle and “[a]ll       functioning of hydraulic systems and gears, which in turn
internally lubricated parts, case, torque converter, mounts,       results in metal shavings being circulated throughout the
seals, and gaskets as well as any electrical components            transmission.” Id. ¶ 6. They report that the resulting “damage
internal to the transmission [or] transaxle,” as well as           to the transmission and torque converter imposes escalating
“any actuators directly connected to the transmission (slave       repairs upon consumers, including the need to flush the metal
cylinder, etc.).” Id. at PageID.2265-66. Chevrolet and GM-         shavings from the transmission.” Ibid. However, plaintiffs
branded vehicles were subject to the same coverage, but with       who have submitted their vehicles to GM dealers for repairs



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             10
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3782 Filed 04/16/21 Page 12 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

have been told that their cars are “operating normally,” and        complaints of cars “delaying [shifting] into gear,” “not
that they have no warranty-covered defect, because GM's             wanting to move,” and “feeling like the transmission is
limited warranty states that while it “covers repairs to correct    slipping,” with a recommended fix of replacing a “stator
any vehicle defect,” the term “defect” does not include             shaft” in the transmission. Id. ¶ 131.
“slight noise, vibrations, or other normal characteristics of the
vehicle.” Id. ¶ 7.                                                   *4 Through 2016 and 2017, GM issued similar service
                                                                    bulletins expanding the manifest of affected vehicle models
The plaintiffs allege that GM knew about the defect even            and offering revised guidance on the fluid flush and part
before the class vehicles went to market, and that its              replacement recommendations. Id. ¶¶ 135-140. In April
awareness was reinforced by customer complaints logged              2017, GM issued a service bulletin acknowledging customer
by dealers after the cars were sold, but it has refused to          complaints of class vehicle problems such as “harsh shift,
perform repairs at no cost to buyers, and took no steps to          delayed shift, unwanted downshift, transmission stuck in one
warn prospective buyers. Id. ¶ 8. The plaintiffs also contend       gear, erratic shifting, [and] hesitation between shifts,” and
that GM should have anticipated problems with the class             providing instructions for service departments to install a
vehicle transmissions before the cars went to market, because       software fix to reprogram shifting behavior. Id. ¶ 149. Also in
similar issues had plagued its predecessor 6L transmission          April 2017, GM issued an “engineering information bulletin”
design. Ibid. Those problems with the 6L50 transmission             with instructions for technicians to observe clutch activation
design prompted litigation in McKee v. General Motors, LLC,         in the subject vehicle torque converters, to be reported to
Case No. 18-11303 (E.D. Mich.). Id. ¶ 100. The plaintiffs also      engineers at GM, so they could “root cause” the problem
allege that GM knew about problems in the new designs from          and develop a “field fix” that could be applied to resolve the
internal testing reports, early driver complaints, service calls    shuddering. Id. ¶ 151.
at GM dealers, and reports of consumer complaints gathered
by NHTSA. Ibid.                                                     In September 2018, GM issued a service bulletin addressing
                                                                    complaints with certain class models of “surge, chuggle,
                                                                    misfire, fishbite, and shudder while driving at a steady
                                                                    speed between 35 and 55 MPH with light steady throttle
D. Service Bulletins
                                                                    conditions,” but instructing service technicians that “[i]f TCC
Over the five-year period from 2014 through 2019, GM                slip is steady and there are no misfires, the condition should be
issued more than 60 service bulletins to its dealer service         considered characteristic of the vehicle and no repairs should
departments acknowledging a variety of shifting problems            be attempted.” Id. ¶ 156. In October 2018, GM issued another
with the 8L45 and 8L90 transmissions; GM allegedly never            service bulletin further expanding the list of vehicles affected,
provided notice of any shifting issues to current owners or         but expressly advising service departments not to replace
prospective buyers. Am. Compl. ¶ 105.                               transmission parts, and instead directing them to perform only
                                                                    the fluid flush procedures. Id. ¶ 141. In another series of
In October 2015, a service bulletin was issued acknowledging        bulletins issued during the same period, GM advised dealers
complaints of vehicles “shuddering” like “driving over              that complaints of “noise” and “vibration” should be regarded
rumble strips” and “excessive RPM fluctuations,” and                as “normal operation” as long as other similarly equipped
advising dealers that the problems could be caused by a             vehicles produced the same symptoms under the same driving
torque converter defect, for which a “revised” replacement          conditions (i.e., that the problem was not a problem as long
part would soon be available. Id. ¶ 120. GM subsequently            as all affected vehicles manifested the problem to the same
issued multiple updates to that bulletin advising technicians       extent). Id. ¶ 143.
to address the problem by flushing the transmission and
cooler and replacing the transmission fluid. Id. ¶ 122-23. In a
November 2016 bulletin, GM also acknowledged complaints             E. NHTSA Complaints
about “shake” and “shudder” during “light acceleration”
between 30 and 65 mph, as well as a “shudder feeling” like          The plaintiffs allege that more than 1,000 customer
“driving over rumble strips” that could be felt in both “drive”     complaints about shifting problems with the various class
and “M7” modes. Id. ¶ 125. In a separate January 2016               models have been logged by the National Highway Traffic
bulletin covering certain class vehicles, GM acknowledged           and Safety Administration (NHTSA). Examples of the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             11
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3783 Filed 04/16/21 Page 13 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

hazards associated with unexpected, sudden and harsh shifts
include reports of cars suddenly “going to full acceleration”
and hitting a pole after being shifted to drive, Am. Compl.
                                                                     II. Motion to Dismiss
¶ 168; “taking off in 4th gear instead of 1st gear,” resulting
in a feeling of the car having “no power” when accelerating          GM poses several arguments insisting that none of the
from a stop, id. ¶ 169; “surging forward at any moment,”             theories of liability set out in the CACAC can survive
id. ¶ 175; “disengaging [gear] when going forward ... and            a pleading challenge. GM brings its motion under Rule
then slam[ming] into gear with great force,” id. ¶ 180;              12(b)(6), although it has included arguments against class
“temporarily losing ability to apply power,” id. ¶ 181;              certification, an issue that will await another day. For present
“shifting automatically to low gear at highway speeds nearly         purposes, the Court “must ‘construe the complaint in the light
bringing the car to a stop in interstate traffic,” id. ¶ 182;        most favorable to the plaintiff[ ] [and] accept all well-pleaded
“erratic shifting” in traffic and “lurching” during parking, id.     factual allegations as true.’ ” Matthew N. Fulton, DDS, P.C.
¶ 183; “downshifts ... so violent that the car jerks forward         v. Enclarity, Inc., 907 F.3d 948, 951 (6th Cir. 2018) (quoting
several feet,” id. ¶ 184; and delayed acceleration while             Hill v. Snyder, 878 F.3d 193, 203 (6th Cir. 2017)). For each
entering travel lanes, resulting in near misses with oncoming        of the legal theories advanced, the plaintiff's complaint “must
traffic, despite the road being clear when pulling out, id. ¶ 195.   contain sufficient factual matter, accepted as true, to ‘state a
The amended complaint recites many other incidents where             claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal,
consumers reported losing control of vehicles and nearly             556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)
colliding with other vehicles, fixed objects, or pedestrians,        (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547,
due to sudden violent acceleration or deceleration caused by         127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). A “claim is facially
unexpected abrupt gear changes. See id. ¶¶ 201-304.                  plausible when a plaintiff ‘pleads factual content that allows
                                                                     the court to draw the reasonable inference that the defendant
                                                                     is liable for the misconduct alleged.’ ” Matthew N. Fulton,
F. Damages                                                           DDS, P.C., 907 F.3d at 951-52 (6th Cir. 2018) (quoting Iqbal,
                                                                     556 U.S. at 678, 129 S.Ct. 1937).
The plaintiffs allege that GM has failed to provide
replacements or any permanently effective fix for the shifting       With one exception, all of the plaintiffs’ claims are state-
problems, instead repeatedly applying “band aid” software            law based, and the elements of the causes of action vary
fixes, fluid flushes, and other temporary measures, knowing          somewhat from state to state. However, except for the
that those repairs will soon need to be repeated when the            instances specifically discussed below, those distinctions are
problems recur, and also knowing that once the cars are              largely immaterial, and the rules of decision among the states
out of warranty future ineffective and temporary repairs             align in a way that permits a general discussion of the claims
will be paid for by customers, thus providing it with                in all of the jurisdictions from which they emerge.
an ongoing stream of service revenue. Am. Compl. ¶¶
11-12. They individually report experiencing “shuddering,”
“jerking,” “vibrating,” “slipping,” and “hesitation” with their
                                                                     A. Express Warranty
cars during gear changes, acceleration, or deceleration. E.g.,
id. ¶ 360, PageID.2409. Despite repeated returns of their            GM argues that because the complaint alleges that “all” 8L45
vehicles to GM dealers for repair, the problems persist. E.g.,       and 8L90 transmissions suffer from the same defect, the
id. ¶ 398 (alleging that transmission problems recur despite         claims asserted are for malfunction due to a “design defect,”
four attempted repairs by two GM dealers); id. ¶ 443 (five           and other federal courts have held that GM's express warranty
attempted repairs with no resolution); id. ¶ 551 (12 attempted       covering defects in “materials and workmanship” does not
repairs).                                                            cover design defects.

 *5 The plaintiffs contend that they suffered damages in the          [1] [2] The Uniform Commercial Code governs this claim.
form of (1) overpayment at initial purchase for their defective      The Pennsylvania enactment of U.C.C. § 2-313 is typical
cars, (2) reduced resale value, and (3) sunk costs of repair         of this uniformly adopted statute and states: “an express
services that have not fixed the problem and will recur in the       warranty [is] ‘(1) Any affirmation of fact or promise made by
future.                                                              the seller to the buyer which relates to the goods and becomes


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 12
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3784 Filed 04/16/21 Page 14 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

part of the basis of the bargain creates an express warranty         causes premature wear, shedding and accumulation of metal
that the goods shall conform to the affirmation or promise. (2)      filings within the gear works, and consequent unpredictable
Any description of the goods which is made part of the basis         and dangerously abrupt engagement of (or failure to engage)
of the bargain creates an express warranty that the goods shall      driving gears. The defendant insists that if “all” of its
conform to the description.’ ” Allen-Myland, Inc. v. Garmin          transmissions are affected, then the defect necessarily must be
Int'l, Inc., 140 A.3d 677, 692-93 (Pa. Super. 2016) (quoting         one caused by design and not method of manufacture. But it
13 Pa. Stat. § 2313). “A written express warranty that is part       is logically possible that either could be the case; perhaps the
of the sales contract is the seller's promise which relates to       transmissions work badly even though built as designed; or
goods, and it is part of the basis of the bargain.” Samuel-          maybe they all were badly built, even though well-patterned.
Bassett v. Kia Motors America, Inc., 412, 613 Pa. 371, 34 A.3d       Either way, the plaintiffs do not suppose, but instead expressly
1, 25 (2011) (citing 13 Pa. Stat. § 2313(a)(1)). “To prevail         disclaim, any attempt at “root cause” diagnosis for the shifting
on [a] breach of express warranty claim [the plaintiff must]         issues, at least at the outset of their case. E.g., Am. Compl.
establish that [the defendant] breached or failed to meet its        ¶ 104, ECF No. 41, PageID.2272 (“It is unknown whether
warranty promise ..., that the breach was the proximate cause        the defect in GM's 6L transmission was caused by issues
of the harm [to the plaintiff], and the amount of the ensuing        with the design or with workmanship and materials. However,
damages.” 34 A.3d at 35.                                             based on consumer complaints and the ensuing litigation, GM
                                                                     knew or should have known that as successors to the 6L
 *6 [3] There is no dispute here that the express limited            transmission, the 8L transmissions were likely to suffer from
warranty, which was delivered in writing to the plaintiffs upon      a similar defect, or at least monitored the [8LXX models] for
their purchases of class vehicles, contains a “promise made          similar problems.”); id. ¶ 995, PageID.2485 (“GM knew that
by the seller to the buyer,” whereby the defendant assured           the Class Vehicles and their transmissions suffered from an
buyers that it would “cover[ ] repairs to correct any vehicle        inherent defect, were defectively designed or manufactured,
defect, [but] not slight noise, vibrations, or other normal          and were not suitable for their intended use.”) (Count 4,
characteristics of the vehicle due to materials or workmanship       alleging breach of express warranty under Alabama law)
occurring during the warranty period.” The plaintiffs point          (emphases added).
out that in McKee v. General Motors LLC, 376 F. Supp. 3d
751 (E.D. Mich. 2019), another judge in this district examined       Moreover, the amended complaint alleges that GM
GM's nearly identical vehicle warranty language and found            acknowledged hard shifting issues in certain other
that it assured the repair of “any vehicle defect” without           transmission models and initiated a program to replace
limitation as to cause, whether by design or manufacture.            improperly manufactured torque converters in the affected
The McKee court concluded that the grammatical structure             vehicles, which further plausibly suggests that defective
of the operative clause had the phrase “due to materials             manufacture rather than flawed design could be a culprit in
or workmanship” modifying only the immediate precedent               similar problems with the class models of transmissions. See
“slight noise, vibrations, or other normal characteristics of        Am. Compl. ¶ 164, ECF No. 41, PageID.2294 (“In or around
the vehicle,” rather than the more remote term “any vehicle          in June 2016, GM issued communication number N16204447
defect.” The defendant's construction, the court concluded,          announcing a Customer Satisfaction Program. The program
demanded a virtual comma where none appeared in the                  was expected to apply to approximately 80 vehicles that ‘may
original. Id. at 757-58.                                             have been built with an incorrectly machined torque converter
                                                                     pressure plate.’ GM offered to replace the 8-Speed Automatic
That is a plausible view of the warranty language, but the           Transmissions (M5N and M5T) in eligible vehicles and
issue need not be resolved at the pleading stage of this case,       acknowledged that ‘[o]ver time, this condition could result
because the amended complaint does not commit to either              in a shudder or vibration, fluctuations on the tachometer and
theory on the origin of the defect, and it states facts consistent   possible torque converter failure.’ ”).
with a defect that could be due either to poor design, or to poor
materials and workmanship. The revelation of which may be             *7 Confronted with strikingly similar allegations of hard
the culprit here must await development of the record.               shifting problems in the litigation over the 6L50 design, the
                                                                     McKee court found that the pleadings sufficiently suggested
The amended complaint expressly disclaims any theory of              the possibility of defects due to materials or workmanship,
origin for the transmission defect, which the plaintiffs say         and the defendant here does not dispute that such defects



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              13
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3785 Filed 04/16/21 Page 15 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

are covered expressly by its limited warranty. McKee, 376            [4] New Jersey's enactment of U.C.C. § 2-314 governing
F. Supp. 3d at 759 (“Even if Plaintiff did not plead a design       implied warranties is typical of this uniform law, and its rule
defect, he pleaded an abnormal characteristic of the vehicle        of decision is exemplary of the cause of action for breach.
related to materials or workmanship. To find otherwise would        Under New Jersey law, “ ‘[t]o state a claim for breach of
require GM to adopt the argument that it intended for the 6L50      the implied warranty of merchantability ..., a plaintiff must
transmission to slip, buck, kick, jerk, and harshly engage;         allege (1) that a merchant sold goods, (2) which were not
to prematurely wear internally; to suddenly accelerate, delay       “merchantable” at the time of sale, (3) injury and damages to
in downshifts, delay acceleration; or to stop with difficulty.      the plaintiff or its property, (4) which was caused proximately
Under either interpretation, Plaintiff states a claim for breach    and in fact by the defective nature of the goods, and (5) notice
of an express warranty.”). Other federal courts, considering        to the seller of injury.’ ” Marcus v. BMW of N. Am., LLC, 687
similar allegations, have found that speculation about the          F.3d 583, 601 n.8 (3d Cir. 2012) (quoting In re Ford Motor Co.
precise origin of a defect is imprudent at the pleading             E-350 Van Prod. Liab. Litig. (No. II), 66 UCC Rep. Serv. 2d
stage and warranty limitations therefore do not supply good         726, 2008 WL 4126264, at *19 (D.N.J. Sept. 2, 2008) (citing
grounds for early dismissal. In re Caterpillar, Inc., C13 &         N.J. Stat. § 12-A:2-314)).
C15 Engine Prod. Liab. Litig., 2015 WL 4591236, at *19
(D.N.J. July 29, 2015) (“[I]t is premature at this stage to
dismiss Plaintiffs’ express warranty claim on the grounds
                                                                    1. Ordinary Purpose
that it is based on defective design as opposed to defects
in material or workmanship.”) (collecting cases; citations          The defendant contends that all of the implied warranty claims
omitted); see also id. at *19 n. 30 (“Although Plaintiffs do not    must be dismissed because the plaintiffs have not sufficiently
allege that Caterpillar explicitly represented that the Engine      alleged that their vehicles were unfit for the intended
Warranty covered design defects, the brunt of their Complaint       purpose of “providing transportation,” and none allege that
is that Caterpillar made certain repairs during the warranty        they stopped driving their cars due to the malfunctioning
period which Caterpillar said would repair the defect, despite      transmissions. But for an automobile to be merchantable in
knowing that the repairs could and would not remedy the             the usual sense, the law requires more than that it simply move
defects. As noted above, the Court declines to speculate at         from point to point under its own power. Ordinary car buyers
this stage whether Plaintiffs sought repair for a defect of         reasonably expect, and the law allows that they should expect,
design as opposed to a defect of material and workmanship.”).       cars not only to “provide transportation,” but also do so in a
Moreover, this Court previously rejected the same arguments         reasonably safe and reliable manner.
and reached the same result on a materially indistinguishable
record in the multidistrict litigation against GM's competitor,     The parties agree that in every subject jurisdiction the implied
FCA US, LLC. In re FCA US LLC Monostable Electronic                 warranty cause of action (identified under other labels in some
Gearshift Litigation, 280 F. Supp. 3d 975, 1011 (E.D. Mich.         states) requires the plaintiffs to prove that a product is not
2017) (“At this early stage of the case, without the benefit        “merchantable,” meaning that it is unsuitable for its ordinary
of any factual development as to the cause and origin of the        or intended use. E.g., California: Gutierrez v. Carmax Auto
alleged defect, dismissal of the express warranty claims is not     Superstores California, 19 Cal. App. 5th 1234, 1246, 248 Cal.
justified by a premature and uninformed classification of the       Rptr. 3d 61, 74 (2018) (“the [item] was not fit for ordinary
alleged defect as being categorically in the realm of ‘design’      purposes for which the goods are used.”); Colorado: Simon v.
or ‘manufacturing.’ ”).                                             Coppola, 876 P.2d 10, 15 (Colo. App. 1993) (“the product was
                                                                    not suitable for the purpose warranted”); Illinois: Walker v.
The defendant's characterization of the alleged defect as           Macy's Merchandising Group, Inc., 288 F. Supp. 3d 840, 868
solely due to the “design” of the 8L45 and 8L90 transmissions       (N.D. Ill. 2017) (“Goods are not of merchantable quality if
is contrary to the description of the defect in the pleadings and   they are unfit for their intended purpose.”); Louisiana: Justiss
does not warrant dismissal of the express warranty claims at        Oil Co., Inc. v. Oil Country Tubular Corp., 216 So. 3d 346,
this stage of the case.                                             361 (La. App. 3 Cir. 2017) (“In a suit for redhibition, the
                                                                    plaintiff must prove [that the product] is either absolutely
                                                                    useless for its intended purpose or its use is so inconvenient or
B. Implied Warranty                                                 imperfect that judged by the reasonable person standard, had
                                                                    he known of the defect, he would never have purchased it.”)



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             14
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3786 Filed 04/16/21 Page 16 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

(redhibitory defect); New Jersey: Marcus v. BMW of N. Am.,            provide basic transportation when a defect presents symptoms
LLC, 687 F.3d 583, 601 n.8 (3d Cir. 2012) (“goods ... were            in a persistent manner that can be said to impair safety,
not ‘merchantable’ at the time of sale”); Pennsylvania: Visua         reliability, or operability over an extended period of time.”)
Communications, Inc. v. Konica Minolta Bus. Sols. U.S.A.,             (denying motion for summary judgment on implied warranty
Inc., 611 F. Supp. 2d 465, 470 (E.D. Pa. 2009) (“[t]his requires      claims under California, New Jersey, North Carolina, Ohio,
showing [ ] that the product malfunctioned [and] that the             and Washington law).
plaintiff used the product as intended or reasonably expected
by the manufacturer”).                                                 [6] GM has not identified any decisions hewing to a contrary
                                                                      rule in any of the states at issue, and it does not argue that
 *8 [5] However, “merchantability” for an automobile                  dismissal of the claims is warranted based on peculiarities
means that it must do more than merely provide                        of the rule of decision in any particular jurisdiction. The
transportation. “[T]he decisions on point in implied warranty         allegations of the CACAC here include reports of numerous
cases concerning defective cars have recognized that                  dangerous incidents where drivers lost control of class
merchantability implies not only that a vehicle can provide           vehicles and struck or nearly collided with other cars, objects,
transportation, but that it can do so in a reasonably safe and        or pedestrians, or had harrowing near-miss incidents with
controlled manner. In order to plead a viable claim for breach        oncoming or overtaking traffic due to abrupt, unpredictable,
of the implied warranty, the plaintiff must allege that the           and uncontrollable acceleration or deceleration caused by
defect rendered the car ‘unfit for its intended purpose [by]          the transmissions’ failure to engage or maintain appropriate
compromis[ing] the vehicle's safety, render[ing] it inoperable,       drive gear settings. Those numerous incident reports support
or drastically reduc[ing] its mileage range.’ ” In re FCA US          the concerns stated by all of the individual plaintiffs that
LLC Monostable Electronic Gearshift Litigation, 280 F. Supp.          similar gearing issues experienced in their own vehicles have
3d at 1015 (quoting Troup v. Toyota Motor Corp., 545 F. App'x         caused them to be worried for their safety while driving the
668, 669 (9th Cir. 2013)).                                            cars. Those pleaded facts taken together suffice to support
                                                                      an inference that the class vehicles were not fit for the
Federal courts considering implied warranty claims in auto            intended purpose of providing safe and reliable transportation
defect litigation consistently have held that an automobile           on public roadways.
is merchantable or fit for its intended purpose only where
it is able reliably to operate in a “safe condition” or to
provide “safe transportation.” In re FCA US LLC Monostable
                                                                      2. Privity
Elec. Gearshift Litig., 334 F.R.D. 96, 112 (E.D. Mich.
2019) (surveying laws of California, Louisiana, Maryland,              *9 GM argues that the implied warranty claims under
Michigan, New Jersey, Ohio, Pennsylvania, and Texas);                 the laws of Alabama, Arizona, Connecticut, Idaho, Illinois,
Matanky v. Gen. Motors LLC, 370 F. Supp. 3d 772, 786                  Kentucky, Michigan, New York, North Carolina, Ohio,
(E.D. Mich. 2019) (finding that the plaintiffs’ allegations           Tennessee, Washington, and Wisconsin (Counts 6, 9, 22, 34,
“that their cars have overheated, lost engine power, and/or           37, 45, 54, 71, 74, 77, 95, 101, 104), all must be dismissed
gone into Limp Mode on public roadways during a variety               because the plaintiffs cannot establish contractual privity with
of conditions ... undermines the reliability of the Z06 and           the defendant, having affirmatively alleged that they bought
raises serious safety concerns as to its suitability for use          their cars from independent dealers. GM is correct as to the
on public roads ... [and] plausibly allege their cars are not         implied warranty claims under the laws of Alabama, Arizona,
fit for the ordinary purpose of providing safe and reliable           Connecticut, Idaho, Kentucky, North Carolina, Washington,
transportation on public roads.”) (denying motion to dismiss          and Wisconsin, but not as to the implied warranty claims
implied warranty claims under California, Colorado, Georgia,          under the laws of the other states.
Kansas, Michigan, Missouri, New Hampshire, Pennsylvania,
and South Carolina law); In re MyFord Touch Consumer                   [7] “Under Michigan law, plaintiffs ‘are not required to
Litig., 291 F. Supp. 3d 936, 946-47 (N.D. Cal. 2018)                  allege privity to successfully state a claim’ for breach of the
(“[C]ourts reject the notion that a vehicle is fit for its ordinary   implied warranty of merchantability.” Yachera v. Westminster
purpose merely because it provides transportation from point          Pharm., LLC, No. 18-2463, ––– F.Supp.3d ––––, ––––, 2020
A to point B .... In contrast, courts have recognized that            WL 6481980, at *9 (M.D. Fla. June 15, 2020) (quoting
vehicles may be unmerchantable even if they can be used to            Travelers Indem. Co. v. Air King Am., Inc., No. 08-12263,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               15
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3787 Filed 04/16/21 Page 17 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

2009 WL 10680607, at *4 (E.D. Mich. Mar. 26, 2009)); see            stage. See Morales v. Toyota Motor Sales, U.S.A., Inc., No.
also Montgomery v. Kraft Foods Glob., Inc., 822 F.3d 304,           19-01611, ––– F.Supp.3d ––––, ––––, 2020 WL 6440486, at
309 (6th Cir. 2016) (“Montgomery's claim for breach of the          *6 (C.D. Cal. Oct. 14, 2020) (“Plaintiff claims that Toyota
implied warranty of merchantability [under Michigan law]            has contracts with its dealerships that were designed for
survives the ... lack of contractual privity.”). The Michigan       and intended to benefit the ultimate customers only. These
claims therefore are not subject to dismissal for failure to        allegations, which concern the existence of a contract as
allege privity.                                                     well as a sufficiently immediate benefit intended for Plaintiff,
                                                                    are sufficient to establish that Plaintiff is an intended third-
 [8] In several other jurisdictions, fact questions, which          party.”) (citations omitted).
cannot be resolved at the pleading stage, preclude early
disposition of the privity defense. Under Illinois law, fact         *10 [10] However, absence of privity is an insurmountable
questions arise where a manufacturer has issued an express          bar to implied warranty claims under Washington law. In
limited warranty extending to all buyers or owners which            re FCA US LLC Monostable Elec. Gearshift Litig., 355 F.
preclude adjudication of a privity defense at the pleading          Supp. 3d at 596 (“Washington law requires privity for viable
stage. In re FCA US LLC Monostable Elec. Gearshift Litig.,          claims of breach of an implied warranty of merchantability
355 F. Supp. 3d 582, 595 (E.D. Mich. 2018) (“Under the              against a car maker, and the plaintiffs concede that they are
circumstances, the question whether the provisions of [the]         not in vertical privity with FCA US, LLC.”) (citing Johnson
limited warranty put the parties in privity sufficiently for        v. Metro-Goldwyn-Mayer Studios Inc., No. 17-541, 2017 WL
the implied warranty claims to proceed is a question of fact        3313963, at *6 (W.D. Wash. Aug. 3, 2017); Tex Enterprises,
not amenable to disposition on the pleadings.”) (citing Flynn       Inc. v. Brockway Standard, Inc., 149 Wash. 2d 204, 66 P.3d
v. FCA US, LLC, 327 F.R.D. 206, 217 (S.D. Ill. 2018)). In           625, 627-28 (2003)). The same applies in Kentucky. Corder
Ohio, privity may be established similarly upon proof of the        v. Ethicon, Inc., No. 19-273, ––– F.Supp.3d ––––, ––––,
issuance of an express limited warranty. 355 F. Supp. 3d            2020 WL 4194986, at *11 (E.D. Ky. July 21, 2020) (citing
at 596 (“Although privity is required for a contract-based          Compex Int'l Co. v. Taylor, 209 S.W.3d 462, 464 (Ky. 2006)).
implied warranty claim, federal courts applying Ohio law            Also in Wisconsin. T & M Farms v. CNH Indus. Am., LLC,
readily have found the privity requirement to be satisfied          No. 19-0085, 2020 WL 1082768, at *5 (E.D. Wis. Mar. 5,
where the manufacturer issued a written warranty covering           2020) (“In Wisconsin, the only contract claim that a buyer
the vehicle in question and the claims are based on warranty-       can pursue against a non-seller manufacturer of goods is a
covered defects.”) (citing Roxy Home Improvement, LLC               claim for breach of the manufacturer's express warranty.”)
v. Mercedes-Benz USA, LLC, No. 17-01817, 2018 WL                    (citing Lamont v. Winnebago Indus., Inc., 569 F. Supp. 2d 806,
1705800, at *5 (N.D. Ohio Apr. 9, 2018)). The same showing          816 (E.D. Wis. 2008); Sunnyslope Grading, Inc. v. Miller,
also may be made to overcome a privity defense under                Bradford & Risberg, Inc., 148 Wis. 2d 910, 437 N.W.2d 213
Tennessee law. Bishop v. DeLaval Inc., 466 F. Supp. 3d              (1989)). Likewise in Alabama. Weidman v. Ford Motor Co.,
1016 (W.D. Mo. 2020) (“Defendant DeLaval Inc. Plaintiffs            No. 18-12719, 2019 WL 3003693, at *3 (E.D. Mich. July
argue privity exists because Defendants made binding express        10, 2019) (“Plaintiffs Weidman [Alabama], Burton and Naasz
warranties, forming a unilateral contract. Defendant DeLaval        allege that they purchased their trucks from independent Ford
Inc. does not deny that the purchase agreements contain             dealers, thus these Plaintiffs are not in privity with Ford and
a limited warranty [issued by the defendant, and it] cites          their implied warranty claims must fail.”) (citing Rampey v.
no binding precedent under the relevant states’ laws that           Novartis Consumer Health, Inc., 867 So. 2d 1079, 1087 (Ala.
would mandate a finding under these facts that Plaintiffs have      2003)).
not sufficiently alleged Defendants are in privity with [the
ultimate purchasers].”).                                            Similarly, under Arizona, Connecticut, and North Carolina
                                                                    law, the lack of privity is fatal to implied warranty claims.
 [9] New York recognizes a third-party beneficiary exception        Lessin v. Ford Motor Co., No. 19-01082, 2020 WL 6544705,
to the privity requirement, which is particularly apposite in the   at *8 (S.D. Cal. Nov. 6, 2020) (“Plaintiffs do not dispute
context of cases involving a manufacturer with an extensive         that Plaintiff Farlekas (CT) and Plaintiff Jensen (FL) lack
established network of authorized dealers that sell its cars.       privity required for their implied warranty claims because
Resolving the applicability of that exception also is a fact-       they did not purchase their Vehicles from Ford.”) (citing Kahn
intensive exercise not amenable to resolution at the pleading       v. Volkswagen of Am., Inc., 45 Conn. L. Rptr. 31, 2008 WL



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             16
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3788 Filed 04/16/21 Page 18 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

590469, at *8 (Super. Ct. Feb. 13, 2008)); Short v. Hyundai         damages while the facts are fresh in the minds of the parties.’
Motor Co., No. 19-0318, 2020 WL 6132214, at *9 (W.D.                ” Ibid. (quoting Standard All. Indus., Inc. v. Black Clawson
Wash. Oct. 19, 2020) (“Plaintiffs bring new implied warranty        Co., 587 F.2d 813, 826 (6th Cir. 1978)).
claims under Arizona, Connecticut, and North Carolina law.
All three states require vertical privity.”) (citing Chaurasia v.    [12] Under Arizona, North Carolina, Ohio, and Pennsylvania
Gen. Motors Corp., 212 Ariz. 18, 24, 126 P.3d 165, 171 (Ct.         law, the filing of a civil action is deemed to satisfy the notice
App. 2006); Sharrard, McGee & Co., P.A. v. Suz's Software,          requirement. In re MyFord Touch Consumer Litig., 46 F.
Inc., 100 N.C. App. 428, 432, 396 S.E.2d 815, 818 (1990)).          Supp. 3d 936, 975-976 (N.D. Cal. 2014) (citing Hearn v. R.J.
Privity also is an insurmountable bar in Idaho. Schechner v.        Reynolds Tobacco Co., 279 F. Supp. 2d 1096 (D. Ariz. 2003);
Whirlpool Corp., 237 F. Supp. 3d 601, 612 (E.D. Mich. 2017)         Chemtrol Adhesives, Inc. v. Am. Mfrs. Mut. Ins. Co., 42 Ohio
(“Both Idaho and Florida law require privity between a buyer        St. 3d 40, 54, 537 N.E.2d 624, 638 (1989)); Horne v. Novartis
and a seller to prevail on an implied-warranty claim.”) (citing     Pharm. Corp., 541 F. Supp. 2d 768, 786 (W.D.N.C. 2008)
Am. W. Enterprises, Inc. v. CNH, LLC, 155 Idaho 746, 316            (citing Maybank v. S. S. Kresge Co., 302 N.C. 129, 135, 273
P.3d 662 (2013)).                                                   S.E.2d 681, 685 (1981)); In re Ford Motor Co. E-350 Van
                                                                    Prod. Liab. Litig. (No. II), No. 03-4558, 2010 WL 2813788, at
                                                                    *39 (D.N.J. July 9, 2010) (citing Bednarski v. Hideout Homes
                                                                    & Realty, Inc., 709 F. Supp. 90 (M.D. Pa. 1988); Yates v.
3. Pre-Suit Notice
                                                                    Clifford Motors, Inc., 283 Pa. Super. 293, 423 A.2d 1262
 [11] GM argues that the implied warranty claims under the          (1980)).
laws of Arizona, Illinois, Indiana, Michigan, Minnesota, New
York, North Carolina, Ohio, Pennsylvania, and South Dakota           [13] Presentation of a defective vehicle to an authorized
(Counts 9, 37, 39, 54, 58, 71, 74, 77, 86, 92), all must be         dealer for repair is deemed sufficient notice to the
dismissed because the plaintiffs failed to provide required         manufacturer under Illinois law. Connick v. Suzuki Motor
“pre-suit notice” of those claims to the defendant. That            Co., 174 Ill. 2d 482, 494, 221 Ill.Dec. 389, 675 N.E.2d 584,
argument, however, flies in the face of the plain facts alleged     590 (1996) (citing Overland Bond & Inv. Corp. v. Howard,
in the CACAC, where the plaintiffs in each of those states          9 Ill. App. 3d 348, 292 N.E.2d 168 (1972)). Likewise in
alleged that they presented their vehicles to the defendant's       Indiana. Paper Mfrs. Co. v. Rescuers, Inc., 60 F. Supp. 2d
dealerships for repairs, complaining of the same transmission       869, 881 (N.D. Ind. 1999) (“A buyer's verbal notice of defects
problems that form the basis of this suit, and most of them did     in a machine to the selling agent, who, acting for the seller,
so more than once (some as many as a dozen times). GM's             undertook to remedy them, was sufficient, under a contract
position that it was deprived of a commercially reasonable          requiring written notice to seller, not to selling agent.”) (citing
opportunity to remedy the defect flatly is contradicted by          Port Huron Engine & Thresher Co. v. Smith, 21 Ind. App.
those allegations of repeatedly frustrated efforts by the           233, 52 N.E. 106 (1898)).
plaintiffs to seek repairs.
                                                                    Moreover, as other courts aptly have noted, “[t]he purpose
 *11 The parties agree that U.C.C. 2-607, as uniformly              of the notification requirement is ‘to defeat commercial bad
enacted by the various states, requires that the aggrieved          faith, not to deprive a good faith consumer of his remedy.’
buyer of a product “ ‘must within a reasonable time after           ” City of Wyoming v. Procter & Gamble Co., 210 F. Supp.
he discovers or should have discovered any breach notify            3d 1137, 1157-58 (D. Minn. 2016) (quoting Minn. Stat.
the seller of breach or be barred from any remedy.’ ” Reid          § 336.2-607, UCC cmt. 4). Thus, the Minnesota courts,
v. Gen. Motors LLC, No. 19-13018, 2020 WL 5819579,                  among others, have held that dismissal for want of notice
at *4 (E.D. Mich. Sept. 30, 2020) (quoting Michigan                 is inappropriate where, as here, the defendant has made
Compiled Laws § 440.2607(3)(a)). “Two policies underlie             no showing that it was prejudiced by being deprived of a
this notice requirement. ‘First, express notice opens the way       seasonable opportunity to remedy the problem. Ibid. The
for settlement through negotiation between the parties....          same reasoning applies with equal force to the claims brought
Second, proper notice minimizes the possibility of prejudice        under the laws of the other various jurisdictions.
to the seller by giving him ample opportunity to cure the
defect, inspect the goods, investigate the claim or do whatever     As this Court previously has observed, upon surveying the
may be necessary to properly defend himself or minimize his         law of Michigan and other states, some jurisdictions have



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              17
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3789 Filed 04/16/21 Page 19 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

construed the notice requirement more strictly. In re FCA US     of the alleged defect to the defendant. Am. Compl. ¶ 640
LLC Monostable Elec. Gearshift Litig., 446 F. Supp. 3d 218,      (“Plaintiff has not provided notice to GM or taken the vehicle
226 (E.D. Mich. 2020) (“Plaintiffs’ argument is inconsistent     to an authorized dealership as he lives over an hour from
with case law in which courts in both Michigan and Florida,      the nearest dealership.”). The law is not well developed
applying their respective state laws, have dismissed breach-     on this point, but the Sixth Circuit has taken the view
of-warranty claims for failure to comply with the pre-suit       that Tennessee courts generally apply the notice requirement
notice requirement.”) (quotations and citations omitted). The    strictly. Bunn v. Navistar, Inc., 797 F. App'x 247, 254 (6th
South Dakota courts likewise hold to a stricter view. In re      Cir. 2020) (“Tennessee courts have not recently spoken to this
Polaris Mktg., Sales Practices, & Prod. Liab. Litig., No.        issue. And, although Tennessee may eventually articulate a
18-0939, 2020 WL 919259, at *5 (D. Minn. Feb. 26, 2020)          different interpretation of its notice statute, at this time, we
(“Courts in [South Dakota and similar jurisdictions] applying    think it appropriate to assume that Tennessee courts would
their respective laws, require plaintiffs to provide defendants  adhere to the traditional view that plaintiffs must allege that
pre-suit notice, and those courts dismiss breach-of-warranty     they provided notice of a breach (i.e., that the defendant
claims when plaintiffs fail to comply with the pre-suit notice   will be asked to meet a claim for damages) in commercial
requirement.”).                                                  cases such as this.”). Other federal courts have dismissed
                                                                 implied warranty claims under Tennessee law for failure to
 *12 [14]       [15] Nevertheless, “[o]rdinarily, ‘[w]here the provide pre-suit notice. Cadena v. Am. Honda Motor Co., No.
buyer gives some notice of the breach, the issues of timeliness  18-4007, 2019 WL 3059931, at *10 (C.D. Cal. May 29, 2019)
and sufficiency are questions of fact.’ ” In re FCA US LLC       (citing Smith v. Pfizer Inc., 688 F. Supp. 2d 735, 749-51 (M.D.
Monostable Elec. Gearshift Litig., 446 F. Supp. 3d at 227        Tenn. 2010)). Although, as noted above, the sufficiency of
(citing Iron Bridge Tools, Inc. v. Meridian Int'l Co., USA,      notice may be a question of fact where some notice was given,
No. 13-61289, 2016 WL 8716673, at *13 n.4 (S.D. Fla.             this Court previously has dismissed warranty claims where,
Feb. 2, 2016)). The amended complaint here amply alleges         as here, it is affirmatively alleged or admitted that no notice at
facts suggesting that all of the named plaintiffs gave “some     all was given. In re FCA US LLC Monostable Elec. Gearshift
notice” of the breach by presenting their vehicles for repair    Litig., 446 F. Supp. 3d at 225 (dismissing express warranty
(in most cases, repeatedly), and adjudication of the notice      claim under Florida law).
defense therefore is inappropriate at this early stage, without
the benefit of a fuller record to show whether the notice        The plaintiffs raise additional objections to the dismissal,
given was sufficient to alert the defendant to the problems      contending that the lack of notice should be excused because
with their particular vehicles. Particularly in the absence of   (1) GM allegedly already had actual knowledge of the
any showing by the defendant that it was not afforded a          transmission defect, (2) any effort to seek repair would have
commercially reasonable opportunity to address the alleged       been futile because the provided solutions for the persistent
defect, dismissal on the pleadings is disfavored. See In re      transmission problems have been ineffective, (3) the failure
FCA US LLC Monostable Elec. Gearshift Litig., 280 F. Supp.       to make any effective repairs to any class vehicles shows
3d at 1013 (“[T]he defendant has not pointed to any pleaded      that the warranty has failed of its essential purpose, and
fact that shows that it has been deprived of a commercially      (4) enforcement of the warranty limitations, including the
reasonable opportunity to resolve the plaintiffs’ claims of      mileage and time limits, would be unconscionable. However,
breach by any delay in the filing of this case, and the pendency those positions are undeveloped and unsupported by any
of the litigation certainly does not foreclose any further       pertinent legal authority or specific factual basis.
timely efforts to cure. There is no basis to find that the
express warranty claims are defectively pleaded for want of      Kidd's implied warranty claim under Tennessee law will be
reasonable notice.”).                                            dismissed.



4. Tennessee Plaintiff (Mark Kidd) (Count 95)                      C. Magnuson-Moss Warranty Act

 [16] The defendant argues that Tennessee plaintiff Mark           GM argues that the Magnuson-Moss claim under federal law
Kidd's implied warranty claim must be dismissed because            fails because it is well settled that the federal claim rises or
he affirmatively alleges that he never conveyed any notice



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             18
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3790 Filed 04/16/21 Page 20 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

falls with the underlying state law warranty claims, and here    of silent fraud, we agree [that] [t]here must be circumstances
there are no viably pleaded claims under state law.              that establish a legal duty to make a disclosure.”)).

 *13 [17] “The Magnuson-Moss Warranty Act provides a
federal cause of action for a ‘consumer who is damaged by
                                                                 a. Particularity
the failure of a supplier, warrantor, or service contractor to
comply with any obligation ... under a written warranty [or]      [20] [21] As with any cause of action sounding in fraud,
implied warranty.’ ” Bennett v. CMH Homes, Inc., 770 F.3d        the pleader in federal court must comply with the heightened
511, 512 n.1 (6th Cir. 2014) (quoting 15 U.S.C. § 2310(d)).      pleading requirements under Federal Rule of Civil Procedure
And, as GM contends, “[c]laims under the Magnuson-Moss           9(b). Thus, “a plaintiff pleading a fraudulent omission must
Warranty Act ‘stand or fall with ... express and implied         allege ‘(1) precisely what was omitted; (2) who should have
warranty claims under state law.’ ” Daniel v. Ford Motor         made a representation; (3) the content of the alleged omission
Co., 806 F.3d 1217, 1227 (9th Cir. 2015) (quoting Clemens v.     and the manner in which the omission was misleading; and (4)
DaimlerChrysler Corp., 534 F.3d 1017, 1022 (9th Cir. 2008)).     what [the defendant] obtained as a consequence of the alleged
                                                                 fraud.’ ” Wozniak v. Ford Motor Co., No. 17-12794, 2019 WL
For the reasons stated above, GM's arguments for dismissal       108845, at *3 (E.D. Mich. Jan. 4, 2019) (quoting indirectly
of all but a handful of the express and implied warranty         Republic Bank & Trust Co. v. Bear Stearns & Co., 683 F.3d
claims are without merit. Accordingly, its suggested basis for   239, 256 (6th Cir. 2012)). The pleading will “suffice under the
dismissal of the derivative federal claim also is unsound.       [Rule 9(b)] standard if it alleges that a manufacturer knew of
                                                                 a defect before sale, the various venues the manufacturer used
                                                                 to sell the product failed to disclose the defect, and that the
D. Fraud                                                         plaintiffs would not have purchased the product or would have
                                                                 paid less for it had they known of the defect.” Ibid. (citing
Perhaps the plaintiffs’ most serious allegation is that GM       Beck v. FCA US LLC, 273 F. Supp. 3d 735, 751-52 (E.D.
acted fraudulently by selling to consumers cars that it knew     Mich. 2017)). GM contends that the CACAC does not satisfy
were defective — even dangerous — because of the faulty          these requirements. The Court disagrees.
transmissions, while concealing the defects from the buying
public. GM attacks the fraud counts on several fronts.             *14 [22] The defendant professes to be unable to discern
                                                                  any concise description of a “defect” in the pleadings,
                                                                  but the allegations are plain. The plaintiffs identify two
                                                                  specific model numbers of the defendants’ transmissions
1. Fraudulent Omission (Common Law Fraud)
                                                                  that allegedly are defective, the 8L45 and 8L90. They
 [18] [19] The elements of Michigan's tort of “silent fraud” stated the models of cars and years of production in which
are exemplary for the rule of decision on the common              those transmissions were used. The CACAC alleges that
law claims of fraudulent omissions. “Under Michigan law,          the transmissions have a defect (whether by design or
the elements of fraudulent misrepresentation are: ‘(1) That       manufacture, allegedly is unknown), that causes them to
defendant made a material representation; (2) that it was false;  experience premature wear, resulting in the mechanisms
(3) that when he made it he knew that it was false, or made       becoming clogged with metal filings, which presumably
it recklessly, without any knowledge of its truth and as a        have no good effect on the functioning of the electrical,
positive assertion; (4) that he made it with the intention that   mechanical, and hydraulic mechanisms within. As a result
it should be acted upon by plaintiff; (5) that plaintiff acted in of the wear and contamination, the transmissions abruptly
reliance upon it; and (6) that he thereby suffered injury.’ ” In  downshift or upshift to inappropriate drive gear settings
re Korn, 567 B.R. 280, 307 (Bankr. E.D. Mich. 2017) (quoting      for the elected mode of travel, resulting in dangerous
Titan Ins. Co. v. Hyten, 491 Mich. 547, 555, 817 N.W.2d 562,      encounters where the vehicles abruptly surge, lurch,
567-68 (2012)). “The elements of a silent fraud claim are         accelerate, decelerate, or fail to accelerate or decelerate in
similar, except that they also include the elements that there    response to the drivers’ control inputs. The resulting sudden
was a duty to disclose, and a failure to disclose.” Ibid. (citing excursions, they say, have led to numerous incidents of
Hord v. Envtl. Research Inst. of Michigan, 463 Mich. 399,         collisions or near misses with persons and objects in the
412, 617 N.W.2d 543, 550 (2000) (“Turning to the question         immediate surroundings. The plaintiffs, unsurprisingly, do



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         19
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3791 Filed 04/16/21 Page 21 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

not profess to understand fully the root cause of the abnormal        a defect before sale, the various venues the manufacturer used
wear or malfunctions, but they allege that the issues have been       to sell the product failed to disclose the defect, and that the
experienced by at least thousands of vehicles of the specified        plaintiffs would not have purchased the product or would have
models.                                                               paid less for it had they known of the defect.” Wozniak, 2019
                                                                      WL 108845, at *3; see also BK Trucking Co. v. Paccar, Inc.,
The plaintiffs plainly alleged “who” knew about the defect:           No. 15-2282, 2016 WL 3566723, at *8 (D.N.J. June 30, 2016)
GM. They also allege “what” it knew, which is that the                (“Plaintiffs have adequately alleged the existence of a defect
transmissions have a persistent and widespread tendency               in their vehicles, at least at this stage of the litigation: the ATS
to abnormally wear and malfunction as described above.                causes the Engine to shut down in a way that makes their
They back up that allegation with specific assertions that            trucks unfit for regular use, and the precise details of those
GM knew about the problems from (1) experience with                   systems are in the exclusive control of Defendants. Plaintiffs
a materially similar predecessor transmission design in the           have further alleged that, if Defendants had disclosed to them
6L50 model, (2) results of internal pre-production testing            the nature of the ATS and its impact on the Engine, they would
on the new models, (3) complaints by test drivers and early           not have bought vehicles equipped with the Engine or would
buyers when the cars first went to market, and (4) complaints         not have paid over $100,000 for them.”).
submitted through the defendant's dealer network and via
public authorities such as NHTSA. They point to further                *15 GM attempts to parse the allegations regarding the
evidence of GM's knowledge about the defect based on its              various sources of its alleged knowledge and consign each to
issuance of more than 60 technical service bulletins (TSBs)           immateriality, but that is not how pleadings are read by federal
over the span of five years advising dealers of potential             courts. The allegations are construed as a whole and read in a
customer complaints and promoting a variety of (allegedly             light most favorable to the plaintiffs, not piecemeal and in a
ineffective) means to cure the hard shifting, hesitation,             vacuum as the defendant would take them.
surging, and unexpected acceleration or deceleration. Those
TSBs consistently describe the symptoms of the defect in              The cases on which GM principally relies are distinguishable
similar terms to the accounts in the CACAC, thus adequately           because they featured little or no coherent description of
alleging that GM was aware of and attempting to cope with             the defect or how it impacted the products at issue, beyond
the same defect that the plaintiffs have described.                   unsupported allegations that the devices were “defective.”
                                                                      E.g., DeCoteau v. FCA US LLC, No. 15-00020, 2015 WL
The plaintiffs also specifically have alleged “what” was              6951296, at *1 (E.D. Cal. Nov. 10, 2015) (holding that
omitted from any public communication by the defendant                whether the pleadings met the Rule 9(b) standard was a “close
about the class vehicles: all of GM's knowledge about the             question” where the two named plaintiffs pleaded only that
extent and severity of the issue affecting the class vehicle          one had “experienced a problem in which the vehicle stopped
models equipped with the 8L45 and 8L90 transmissions. They            moving while she was driving, as though it was stuck in
allege that the full knowledge of how widespread the problem          park or neutral, although the engine continued to run,” and
is, and what the root cause of the defect may be, still is within     another “experienced rough and jerking transmission shifts,”
the exclusive possession of GM, because it never publicly has         and alleged that “when she stopped her Dart, the vehicle
admitted the existence of any defect, and it never disclosed to       would automatically move backward,” but the complaint
potential customers the information that it alone had received        only vaguely posited that “one or more design and/or
evidencing the same.                                                  manufacturing defects” contained in the DDCT caused these
                                                                      and a host of other problems,” without suggesting any
Finally, the plaintiffs also sufficiently allege “when” GM            explanation for how the supposed defect could have caused
failed to disclose material information, because they state that      the symptoms); McQueen v. BMW of N. Am., LLC, No.
it never publicly did so before this suit was filed. The plaintiffs   12-6674, 2013 WL 4607353, at *7 (D.N.J. Aug. 29, 2013)
allege that if the information had been disclosed to them at the      (“Throughout her Complaint, Plaintiff merely identifies the
point of sale, they either would not have bought their cars, or       effects of the alleged defect: namely that the Vehicle shifts
would have paid much lower prices for them.                           into neutral contrary to operator command. There is no
                                                                      identification as to what precisely the defect is, other than
Those pleaded facts fully satisfy Rule 9(b)’s requirements            a conclusory allegation that the transmission system is
mandating the plaintiffs to plead “that a manufacturer knew of        defective.”); Callaghan v. BMW of N. Am., LLC, No. 13-



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  20
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3792 Filed 04/16/21 Page 22 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

CV-04794-JD, 2014 WL 6629254, at *3 (N.D. Cal. Nov.                  reasonable to infer that such technical guidance would be
21, 2014) (“The most that plaintiffs have said about the             prompted by “an accretion of knowledge” that would take
alleged ‘defect’ upon which their case is built is that the Mini     some time to gather persuasive weight, and more time
Cooper S model vehicles’ automatic transmissions are ‘prone          necessarily would be taken up by investigating likely causes
to premature failure.’ While plaintiffs also say this premature      of a problem and formulating a remedy. In re MyFord Touch
failure is ‘unavoidable,’ and ‘dangerous,’ their allegations         Consumer Litig., 46 F. Supp. 3d 936, 958, 2014 WL 2451291
never descend below this 10,000 foot level of generality, and        (N.D. Cal. 2014). Here, the earliest service bulletin was issued
it is impossible to discern from the allegations the specific        in October 2015, and numerous related bulletins were issued
nature of this supposedly unavoidable, classwide ‘defect.’ ”).       thereafter over the years. Most of the plaintiffs allegedly
                                                                     bought their cars in late 2015 through 2018, although two
Those cases have been distinguished easily by other federal          were notably earlier (by the Washington plaintiff, Nicolette
courts from cases like this one, where expansive allegations         Covey, in February 2015, and by one Florida plaintiff, Tait
of specific technical problems identified in TSBs were               Thomas, in September 2014). Even though a handful of
cataloged, and where the bulletins described the same                the named plaintiffs allegedly bought their cars before the
symptoms of which the plaintiffs complained, and the                 first TSB was issued, most were bought well after that first
plaintiffs also advanced at least a preliminary mechanical           clue of the defendant's knowledge about the defect emerged.
theory of how the defect caused the problems. Loo v. Toyota          Moreover, the CACAC also alleges that experience with
Motor Sales, USA, Inc., No. 19-00750, 2019 WL 7753448,               problems in a prior similar design (the 6L50), and internal
at *5 (C.D. Cal. Dec. 20, 2019) (“[T]he facts are readily            testing of the new transmissions, significantly contributed to
distinguishable from those in DeCoteau, Callaghan, and               the “accretion of knowledge” that led to the October 2015
Eisen [v. Porsche Cars North America, Inc., 2012 WL 841019           bulletin during a time period well before that advisory was
(C.D. Cal. 2012) ]. Unlike DeCoteau, in which plaintiffs             issued, and allegedly even before any class vehicles were sold
merely alleged ‘that [a] Transmission Defect exist[ed] and           to the public.
[was] responsible’ for their vehicles’ erratic movements,
Plaintiffs here plead the ‘mechanical details’ of the alleged        At this early pleading stage, based on all of the facts
defect, explaining how Defendant's transmission system               noted above, plaintiff-favorable plausible inferences may
functions and why Plaintiffs believe the transmission systems        be drawn that GM had substantial knowledge about the
in their vehicles are faulty. Plaintiffs further allege facts that   looming problems with its new transmissions before any
plausibly suggest the existence of a PCM miscalibration in           of the plaintiffs’ purchases were made. Reniger v. Hyundai
Defendant's transmission systems, including Defendant's own          Motor Am., 122 F. Supp. 3d 888, 900 (N.D. Cal. 2015)
technical service bulletins and many third-party consumer            (“[I]n addition to alleging Defendants had exclusive access
complaints.”).                                                       to information about the stalling defect sooner, Plaintiffs
                                                                     allege a connection between pre-2014 TSBs aimed at the
 *16 GM also contends that the CACAC suffers from                    Santa Fes’ throttle and Engine Control Module, the use
insufficient facts suggesting that it was aware of the defect        of both (as documented in NHTSA complaints and the
before the class vehicles were sold. However, federal courts         named plaintiffs’ own allegations) to address stalling, and
have found the allegations sufficient to suggest knowledge           Hyundai's resulting knowledge (through monitoring the
where technical issues were identified in far fewer TSBs than        NHTSA database). Thus, even though Hyundai's most recent
the number issued here; in some cases only one or two TSBs           TSB post-dates Plaintiffs’ Santa Fe purchases by at least 22
on point were found to suffice. E.G., MacDonald v. Ford              months, the knowledge Plaintiffs allege came significantly
Motor Co., 37 F. Supp. 3d 1087, 1093 (N.D. Cal. 2014). Here,         earlier. Defendants’ arguments to the contrary stressing that
GM allegedly issued more than 60 TSBs over a span of five            there is no connection between these early TSBs and the
years of production acknowledging issues with hard shifting,         stalling defect may (or may not) prove superior at a later stage
shuddering, hesitation, surging, and unexpected acceleration         of litigation. But at this stage, where the Court is bound to
or deceleration by the class vehicles.                               accept the pleadings as true, the pleadings form a plausible
                                                                     basis for belief that Defendants knew or reasonably should
Other courts have recognized that the issuance of TSBs               have known of a defect.”).
plausibly suggests that a defendant knew about a defect
for some time preceding their promulgation, because it is



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              21
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3793 Filed 04/16/21 Page 23 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

                                                                    Court concludes that the New York, California, Colorado,
                                                                    Connecticut, Florida, Indiana, Kansas, Michigan, Minnesota,
b. Exclusive Knowledge
                                                                    New Hampshire, Maryland, North Carolina, Pennsylvania,
 [23] GM argues that the plaintiffs have failed to allege           Washington and Nevada Plaintiffs have sufficiently pled a
that it had “exclusive” or “superior” knowledge of the              duty to disclose [based on exclusive and superior knowledge
supposed defect, particularly because many of the reports           of the defect] and the Court will not dismiss their common
of transmission problems were collated by public authorities        law fraud claims. The Court comes to the same conclusion
such as NHTSA or culled from internet forums that are               as to the Georgia, Illinois, Ohio, South Carolina, and Texas
accessible to the general public. But the plaintiffs here have      Plaintiffs. In those jurisdictions, Defendant owed a duty to
alleged much more than that. They also allege that GM had           disclose safety defects.”); In re MyFord Touch Consumer
internal engineering experience with the 6L50 model and its         Litig., 46 F. Supp. 3d 936, 960 (N.D. Cal. 2014) (“As for
similar issues, which should have alerted it to the potential for   Ford's contention that a safety risk from a broken rearview
recurring issues in the 8L45 and 8L90 designs. In addition,         camera is not that significant because there are many cars
they allege that GM's internal testing uncovered problems           today and during the relevant period that do not have such
with the new models before the class vehicles went to market.       camera, that argument is also unpersuasive. Ford's position
Further, they allege that data recorded by class vehicles’          fails to take into account that a safety risk can arise by virtue
electronic control modules, which was retrieved by dealer           of the fact that there is a safety feature in a product that a
technicians during service visits and reported to GM under          consumer comes to depend upon (or at least a reasonable
directions included in the service bulletins that GM issued,        jury could so find). Accordingly, for 12(b)(6) purposes, the
provided further information exclusively to the defendant           Court concludes that a reasonable jury could find a safety
about operational failures in the transmissions. Am. Compl.         concern here with respect to MFT that gives rise to a
¶ 134. Moreover, the evidence of the many TSBs advising of          duty to disclose.”) (applying California, Alabama, Arizona,
specific transmission issues supports a fair inference that GM      Colorado, Connecticut, Florida, New Jersey, New York,
relied on an “accretion of knowledge” collated from its own         North Carolina, Ohio, Pennsylvania, and Texas law); see also
internal testing and engineering reports and complaints and         Granillo v. FCA US LLC, No. 16-153, 2016 WL 9405772, at
data received exclusively by it through its dealer channels,        *7 (D.N.J. Aug. 29, 2016) (“Plaintiffs allege that they would
which prompted it to issue those repair bulletins. None of that     not have purchased their Jeep Cherokees, or would have
information regarding the full extent of the defect allegedly       paid less for them, had they known that their vehicles would
was disclosed to the plaintiffs or the general public at any time   experience the symptoms of the Transmission Defect. Indeed,
before they bought their cars.                                      any reasonable consumer would find the alleged symptoms
                                                                    material, especially because such symptoms raise safety
                                                                    concerns — they purportedly caused Plaintiffs’ vehicles to
                                                                    behave erratically and the Granillos’ vehicle to shut down on
c. Duty to Disclose
                                                                    the freeway.”).
 *17 [24] GM contends that under the laws of Illinois,
Michigan, New York, Ohio, and Pennsylvania, it could
not have had any duty to disclose any knowledge of the              d. Economic Loss Doctrine
defect because it did not engage in any sales transaction
directly with the plaintiffs. It also argues that under Maine,       [25] GM argues that the common law and statutory consumer
Missouri, New Jersey, and South Carolina law, a duty to             fraud claims are barred by the so-called “economic loss
disclose only arises in the context of certain specific types       doctrine” adopted in some jurisdictions, which bars plaintiffs
of “fiduciary” relationships. The cases on point have held          from recovering in tort for losses consisting merely of
to the contrary, where the plaintiffs plausibly alleged that        an impairment of the benefit in a contractual bargain
the defendant either had exclusive knowledge of a defect,           with the defendant (i.e., having overpaid for a substandard
or the defect allegedly implicates vehicle safety. In re FCA        product). GM contends that this rule of law applies to
US LLC Monostable Elec. Gearshift Litig., 280 F. Supp. 3d           bar claims brought by plaintiffs from Kentucky, Maine,
at 1003 (applying Missouri, New York and Pennsylvania               Minnesota, Missouri, New Jersey, New York, North Carolina,
law); In re Volkswagen Timing Chain Prod. Liab. Litig.,             Pennsylvania, and South Carolina. As the plaintiffs point
2017 WL 1902160, at *19-20 (D.N.J. May 8, 2017) (“[T]he             out, federal courts have recognized that significant public



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             22
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3794 Filed 04/16/21 Page 24 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

policy concerns weigh heavily against the overextension of       misrepresentation and fraud. New Jersey, Florida, North
this limiting doctrine. In re Gen. Motors LLC Ignition Switch    Carolina, Pennsylvania, New Hampshire, and South Carolina
Litig., 257 F. Supp. 3d 372, 435-36 (S.D.N.Y. 2017) (“ ‘[T]he    law also do not apply the economic loss doctrine to fraud
economic loss doctrine is premised on the notion that parties    based claims when a plaintiff alleges fraudulent inducement
to a contract may protect themselves from negligence or          or that the defendant violated an extrinsic duty.”); id. at
defective products by negotiating the liability terms of the     *23 (“[T]he economic loss doctrine does not bar Plaintiffs’
contract. We believe that in both theory and practice, it        fraud based claims. Th[e] [inducement and safety] exceptions
is impracticable, if not impossible, for parties to negotiate    to the doctrine's applicability extend to statutory fraud and/
terms regarding what happens if one of them is intentionally     or consumer protection claims as well. Accordingly, based
deceiving the other.... The notion that parties are free to      on this Court's analysis above, as well as the relevant case
allocate risks of negligence or defect fails when one party      law, the Court concludes that the economic loss doctrine
is intentionally deceiving the other.’ ”) (quoting O'Keefe v.    does not bar the Michigan, New Jersey, North Carolina,
Mercedes-Benz USA, LLC, 214 F.R.D. 266, 278 (E.D. Pa.            and Pennsylvania Plaintiffs’ statutory fraud and/or violation
2003)). It is unsurprising, therefore, that in almost all of     of consumer protection law claims.”); Coastal Grp., Inc. v.
the jurisdictions in question, the evolution of the case law     Dryvit Sys., Inc., 274 N.J. Super. 171, 177, 643 A.2d 649,
through the decisions on point has resulted in the doctrine      652 (App. Div. 1994) (“Although the trial court correctly
being cabined to bar only actions sounding in negligence and     relied upon Spring Motors Distributors, Inc. v. Ford Motor
other unintentional torts, not intentional fraud. And in other   Co., 98 N.J. 555, 489 A.2d 660 (1985), in dismissing
cases exceptions have been recognized where a defendant          plaintiff's negligence claim, a ruling which plaintiff does
deliberately conceals information to induce the plaintiff to     not challenge, the court erred in precluding plaintiff from
conclude a bargain, or to obfuscate product safety concerns.     pursuing its claim for fraud and misrepresentation. Spring
                                                                 Motors only precludes claims brought under tort principles
Federal and state decisions on point have recognized that        which are inconsistent with the remedies authorized under
in Maine, Kentucky, New Jersey, North Carolina, and              the UCC; however, the UCC expressly preserves a buyer's
Pennsylvania, the economic loss doctrine has not been            right to maintain an action for fraud and misrepresentation.”);
extended beyond embracing specific causes of action that are     Debbie Elliot, Inc. v. Hancock, No. 05-280, 2005 WL
not analogous to fraudulent omission, or relevant exceptions     3340067, at *2 (Me. Super. Oct. 27, 2005) (“Hancock
have been recognized for fraud in the nature of an inducement    argues that Maine adopted the economic loss doctrine in
to enter into a contract (i.e., deceptively to persuade a        Oceanside at Pine Point Condominium Owners Association
customer to buy or overpay for a defective car), or in cases     v. Peachtree Doors, Inc., 659 A.2d 267, 270 (Me. 1995),
where the information withheld concerns a safety-related         to broadly prohibit tort recovery for pure economic losses
defect. New London Tobacco Mkt., Inc. v. Kentucky Fuel           when the relationship between the parties is governed by a
Corp., No. 12-91, 2019 WL 5107105, at *15 (E.D. Ky. June         contract. Although Oceanside does recognize the economic
26, 2019), report and recommendation adopted, 2019 WL            loss doctrine, it does so in the context of product liability
4597500 (E.D. Ky. Sept. 23, 2019), reconsideration denied,       when a defective product does not cause personal injury or
2020 WL 1970606 (E.D. Ky. Apr. 24, 2020) (“Although              damage to other property. Furthermore, Hancock's contention
the Kentucky Supreme Court in Nami adopted the economic          that tort recovery cannot be had for a breach of contract is
loss rule for fraud claims associated with breach-of-contract    inconsistent with Restatement (Second) of Torts § 768. This
actions, Nami did not address fraudulent inducement claims       section provides tort recovery for intentional and improper
like this one. See Nami Res. Co., LLC v. Asher Land &            interference with prospective contractual relations between a
Mineral, Ltd., 554 S.W.3d 323, 335-36 (Ky. 2018). Both           third party and another who is a competitor.”).
compensatory and punitive damages remain available on
Plaintiffs’ fraudulent inducement claim.”); In re FCA US          *18 The decisions principally cited by the defendant
LLC Monostable Elec. Gearshift Litig., 355 F. Supp. 3d at        applying New Jersey and Missouri law are inapposite
589-93 (denying motion to dismiss consumer fraud claims          because they involved claims of negligent misrepresentation,
under Michigan, New Jersey, and North Carolina law); In          strict product liability (absent personal injury), and ordinary
re Volkswagen Timing Chain Prod. Liab. Litig., 2017 WL           negligence, not, as pleaded here, intentional fraudulent
1902160, at *18 (D.N.J. May 8, 2017) (“New York law              omissions. Graham Const. Servs. v. Hammer & Steel Inc., 755
does not apply the economic loss doctrine to claims of           F.3d 611, 616 (8th Cir. 2014) (negligent misrepresentation);



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          23
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3795 Filed 04/16/21 Page 25 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

Noble v. Porsche Cars N. Am., Inc., 694 F. Supp. 2d 333, 336
(D.N.J. 2010) (strict liability); Jacobson Warehouse Co., Inc.
                                                                 2. Statutory Fraud Claims
v. Schnuck Markets, Inc., No. 17-00764, 2017 WL 5885669,
at *4 (E.D. Mo. Nov. 29, 2017) (ordinary negligence). Those       [26] The parties do not identify any material distinctions
decisions do not support the proposition that the doctrine       among the various state statutes regulating consumer fraud.
would be applied in those jurisdictions to bar statutory or      Arizona's Consumer Fraud Act is a typical specimen. “[T]o
common law consumer fraud claims. Likewise, more recent          succeed on a claim of consumer fraud, [under Arizona's
decisions by North Carolina courts than those cited by GM        Consumer Fraud Act] a plaintiff must show (1) a false
have cabined the application of the rule to negligence claims.   promise or misrepresentation made in connection with the
Bradley Woodcraft, Inc. v. Bodden, 251 N.C. App. 27, 32,         sale or advertisement of ‘merchandise,’ and (2) consequent
795 S.E.2d 253, 258, (2016) (“Significantly, however, North      and proximate injury resulting from the misrepresentation.”
Carolina State Ports Auth. v. Lloyd A. Fry Roofing Co.,          Watts v. Medicis Pharm. Corp., 239 Ariz. 19, 28, 365 P.3d
294 N.C. 73, 240 S.E.2d 345 (1978) and its progeny —             944, 953 (2016) (quoting Ariz. Rev. Stat. § 44-1522(A)).
despite the use of the broad term ‘tort’ in Ports Authority's
discussion of the economic loss rule — have been limited in      GM's arguments for dismissal of the statutory consumer fraud
their application to merely barring negligence claims.”). The    claims fixate on the same alleged defects in particularity of the
Third Circuit's anticipatory interpretation of Pennsylvania      pleadings discussed above, relating to adequate allegations
law espoused in Werwinski v. Ford Motor Co., 286 F.3d            describing the nature of the defect and the defendant's
661 (3d Cir. 2002), which GM cited, has been expressly           possession of pre-sale knowledge that was not disclosed. All
disclaimed and abandoned as erroneous based on subsequent        of those arguments for dismissal of the statutory fraud claims
definitive rulings by the state's appellate courts. Kantor v.    are without merit for the same reasons already noted.
Hiko Energy, LLC, 100 F. Supp. 3d 421, 427 (E.D. Pa. 2015)
(“Werwinski no longer has any vitality. When it was decided,
there was no guidance from Pennsylvania courts, leading the
                                                                 E. Consumer Protection Act Claims
Third Circuit to predict how Pennsylvania's highest court
would rule. The Pennsylvania courts, the highest court and       State statutes creating a private right of action for consumers
the intermediate appellate courts, had not yet addressed the     alleging unfair trade practices generally require allegations of
issue. Since Werwinski issued, the Pennsylvania courts have      a false statement or material omission by a seller that tends
spoken. They have held that the economic loss doctrine does      to deceive a consumer. E.g., Mich. Comp. Laws § 445.903(1)
not apply to UTPCPL claims.”).                                   (s); Ohio Rev. Code § 1345, et seq.; Cal. Civ. Code § 1770(a)
                                                                 (5), (7). GM argues generally that the counts of the CACAC
That leaves Minnesota as the only jurisdiction in question.      alleging violations of these state laws must be dismissed for
That state's iteration of the economic loss rule has been        want of particularity of the fraud allegations. That argument
codified by Minnesota Statutes § 604.101, which states: “A       lacks merit for the reasons discussed above.
buyer may not bring a common law misrepresentation claim
against a seller relating to the goods sold or leased unless      *19 GM also brings specific challenges based on the
the misrepresentation was made intentionally or recklessly.      particulars of various state law requirements concerning pre-
The economic loss doctrine applies to claims only as stated      suit notice, forms of action, available remedies and discrete
in this section. This section does not alter the elements of     features of certain states’ laws.
a product defect tort claim or a common law claim for
misrepresentation.” Minn. Stat. § 604.101(4), (5). Recent
decisions on point have construed the plain language of this
statute as exempting claims of intentional fraud from the        1. Class Claims
doctrinal bar. Woods v. K.R. Komarek, Inc., No. 15-4155,
                                                                  [27] The defendant argues that the “class claims” asserted
2017 WL 2312868, at *5 (D. Minn. May 26, 2017) (citing
                                                                 under Georgia's Fair Business Practices Act, Louisiana's
Johnson v. Bobcat Co., 175 F. Supp. 3d 1130, 1144-45 (D.
                                                                 Unfair Trade Practices and Consumer Protection Law, South
Minn. 2016)). Thus, the doctrine does not bar the intentional
                                                                 Carolina's Unfair Trade Practices Act, and Tennessee's
omission claims here.
                                                                 Consumer Protection Act (Counts 29, 46, 87, 93), all must be
                                                                 dismissed because those state laws forbid class proceedings.


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           24
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3796 Filed 04/16/21 Page 26 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

                                                                     [28] The decisions on point applying Kansas law, however,
The Court disagrees. Georgia's class action prohibition is          have recognized that the consumer protection laws of that
a procedural rule that does not affect the viability of class       state expressly permit class actions for recovery of damages
claims brought in a federal forum. “The handful of federal          incurred as a result of deceptive trade practices. Nieberding v.
courts that have confronted the issue have held that Georgia's      Barrette Outdoor Living, Inc., 302 F.R.D. 600, 614 (D. Kan.
statutory class action prohibition for consumer suits falls on      2014) (“The [Kansas Consumer Protection Act (KCPA) ]
the ‘procedural’ side of the line drawn by Justice Stevens [in      explicitly endorses the use of class actions to recover for
Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co.,          violations of § 50-626 [prohibiting ‘deceptive acts and
559 U.S. 393, 130 S.Ct. 1431, 176 L.Ed.2d 311 (2010),]              practices’]. K.S.A. § 50-634(d) provides that ‘a consumer
and therefore does not run afoul of the Rules Enabling Act.”        who suffers loss as a result of a violation of [the KCPA] may
In re FCA US LLC Monostable Elec. Gearshift Litig., 355             bring a class action for damages caused by an act or practice ...
F. Supp. 3d at 600 (citing Amin v. Mercedes-Benz USA,               Violating any of the acts or practices specifically proscribed
LLC, 301 F. Supp. 3d at 1292) (“Federal Rule 23 does not            in K.S.A. 50-626.’ ”). GM's argument for dismissal of the
‘abridge, enlarge or modify any substantive right’ of the           KCPA claim on that basis is without merit. Moreover, for the
parties under the GFBPA.”); see also Andren v. Alere, Inc.,         same reasons noted above, the interposition of this state law
No. 16-1255, 2017 WL 6509550, at *22 (S.D. Cal. Dec.                procedural bar is inapposite in the context of prospective class
20, 2017) (“[A] representative action for monetary relief is        claims brought in a federal forum.
not barred under Georgia or Colorado law.”). Other federal
courts have reached the same conclusion and held that the
class proceeding bars of the other states in question pose
                                                                    3. Economic Loss Doctrine
no obstacle to a Rule 23 proceeding in federal court. In re
Volkswagen Timing Chain Prod. Liab. Litig., 92 UCC Rep.              *20 [29] GM argues that the economic loss doctrine bars
Serv. 2d 754, 2017 WL 1902160, at *24 (D.N.J. May 8, 2017)          claims under North Carolina's Unfair and Deceptive Trade
(“Defendant's argument that the Colorado, Georgia, and              Practices Act and Pennsylvania's Unfair Trade Practices
South Carolina Plaintiffs’ claims must be dismissed because         and Consumer Protection Law. For all of the same reasons
those states do not recognize classwide claims for damages          and based on the same authorities cited in the preceding
is unpersuasive .... [T]he Supreme Court has addressed this         discussion of the common law and statutory consumer fraud
issue and has held that matters may proceed as putative class       claims, this argument is without merit and the consumer
actions, regardless of whether state statutes prohibit such         protection claims likewise are not barred.
claims, so long as the application of Fed. R. Civ. P. 23 does not
‘abridge, enlarge or modify any substantive right.’ ”) (quoting
Shady Grove, 559 U.S. at 407, 130 S.Ct. 1431 (2010);
                                                                    4. Michigan Consumer Protection Act (Count 52)
28 U.S.C. § 2072(b)) (allowing class claims under South
Carolina law to proceed); Cardenas v. Toyota Motor Corp.,            [30] GM argues that the claims under Michigan's Consumer
418 F. Supp. 3d 1090, 1107 (S.D. Fla. 2019) (Tennessee);            Protection Act (MCPA) are barred by a statutory exception
Reed v. Dynamic Pet Products, No. 15-0987, 2016 WL                  providing that the Act “does not apply to [any] transaction or
3996715, at *6 (S.D. Cal. July 21, 2016) (Louisiana).               conduct specifically authorized under laws administered by
                                                                    a regulatory board or officer acting under statutory authority
                                                                    of this state or the United States.” Mich. Comp. Laws §
2. Money Damages                                                    445.904(1)(a). However, GM asserts this position without
                                                                    elaboration, and it merely posits, without citing any statutory
GM argues that the Colorado Consumer Protection Act and             authority, that car sales in Michigan “are ‘specifically
Kansas Consumer Protection Act (Counts 17, 40) prohibit             authorized under’ the Michigan Vehicle code.” The plaintiffs
class actions to recover money damages. The plaintiffs              concede that the case law is somewhat unsettled on this point.
concede that their claims for class-wide money damages              However, the most recent and carefully reasoned decision
under the Colorado Consumer Protection Act (Count 17) are           considering this argument expressed skepticism when the
not viable. That count will be dismissed in part.                   same defendant urged application of the exception because, as
                                                                    here, it had not identified any supposedly operative statutory
                                                                    provision “authorizing” motor vehicle sales; historically,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            25
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3797 Filed 04/16/21 Page 27 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

application of the exception by Michigan courts has involved
careful parsing of the “authorizing” statute's language to
                                                                  6. California Claims
ensure that it covers the transaction at issue. In re Gen.
Motors Air Conditioning Mktg. & Sales Practices Litig., 406
F. Supp. 3d 618, 642-43 (E.D. Mich. 2019), reconsideration        a. Consumers Legal Remedies Act (Count 13)
denied, 2019 WL 5696697 (E.D. Mich. Nov. 4, 2019) (citing
                                                                   *21 [34] The defendant argues that the claims under
Liss v. Lewiston-Richards, Inc., 478 Mich. 203, 732 N.W.2d
                                                                  California's Consumers Legal Remedies Act (CLRA) must
514 (2007)). Similar caution is called for in addressing
                                                                  be dismissed because the plaintiffs failed to allege that
the same undeveloped argument here, notwithstanding some
                                                                  they provided the defendant with written notice of their
persuasive authority supporting the defendant's position. The
                                                                  complaint as that statute requires. However, in the CACAC,
Court will not dismiss the MCPA claim as insufficiently
                                                                  the California plaintiffs stated that they did provide the
pleaded, but GM may revisit the question on summary
                                                                  required notice, and that the statutory 30-day cure period
judgment with a properly developed argument.
                                                                  had expired. Am. Compl. ¶ 1174, ECF No. 41, PageID.2514
                                                                  (“California Plaintiffs and California Sub-class Members
                                                                  provided Defendant with notice of its violations of the CLRA
5. Ohio Consumer Sales Practices Act (Count 75)                   pursuant to California Civil Code § 1782(a). Defendant has
                                                                  failed to provide appropriate relief for its violations of the
 [31] The defendant argues that the claims under Ohio's
                                                                  CLRA within 30 days.”). Because conditions precedent to suit
Consumer Sales Practices Act must be dismissed because
                                                                  need only be alleged in a general fashion, see Fed R. Civ.
that act “precludes class actions except for specific conduct
                                                                  P. 9(c), “the Court is obligated at this stage of the pleadings
previously deemed a violation under an Ohio Attorney
                                                                  to accept the summary allegation that notice sufficient to
General rule or state court proceeding.” The plaintiffs assert
                                                                  satisfy the statute was sent.” In re FCA US LLC Monostable
that they can, if need be, replead the claim to allege that
                                                                  Elec. Gearshift Litig., 280 F. Supp. 3d at 1004. “Moreover,
the defendant's conduct did contravene a prior authoritative
                                                                  the defendant has not cited any authority holding that the
pronouncement of its unlawfulness. However, the issue is
                                                                  pre-suit notice required by section 1782 (which is a specific
premature at this stage of the case where class certification
                                                                  provision of the CLRA) is mandated before filing suit under
has not yet been sought, and the only issue properly before
                                                                  [other California consumer protection or warranty laws],” and
the Court today is whether the Ohio plaintiffs adequately
                                                                  “[t]hose claims, therefore, do not implicate any pre-suit notice
have pleaded their individual claims. See Raymond v. Avectus
                                                                  requirement.” Ibid.
Healthcare Sols., LLC, No. 15-559, 2020 WL 3470461, at *9
(S.D. Ohio Mar. 27, 2020). No argument has been made that
the claims are defective as individually pleaded.
                                                                  b. Unfair Competition Law (Count 14)
 [32]    [33] The defendant also argues that Ohio plaintiff
                                                                   [35] The defendant contends that the claims for injunctive
Chi Kim Ho's claims must be dismissed as time barred.
                                                                  relief under California's Unfair Competition Law must be
However, it is well settled that, “[t]he statute of limitations
                                                                  dismissed because the plaintiffs have “adequate remedies
is an affirmative defense, and a plaintiff generally need
                                                                  at law” in their claims under the CLRA and U.C.C. But
not plead the lack of affirmative defenses to state a valid
                                                                  the cases on point have held otherwise and found that
claim.” Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547 (6th
                                                                  alternative pleading of UCL and legal claims is permissible.
Cir. 2012) (citing Fed. R. Civ. P. 8(a), (c)). Moreover, as
                                                                  Aberin v. Am. Honda Motor Co., Inc., No. 16-04384, 2018
this Court previously has held, adjudication of a limitations
                                                                  WL 1473085, at *9 (N.D. Cal. Mar. 26, 2018) (“AHM
defense at the pleading stage is particularly inappropriate
                                                                  argues that plaintiffs cannot obtain equitable relief under
where, as here, factual issues relating to concealment of the
                                                                  the UCL because they have an adequate remedy at law.
defect by the defendant potentially could impact whether it
                                                                  AHM is correct that some federal courts have so held.
is estopped from asserting the limitations defense, or whether
                                                                  This Court joins the many other courts, however, that have
other exceptions to the defense could apply. In re FCA US
                                                                  reached the opposite conclusion, finding no bar to the pursuit
LLC Monostable Elec. Gearshift Litig., No. 16-02744, 2018
                                                                  of alternative remedies at the pleadings stage.”) (citations
WL 4352702, at *7 (E.D. Mich. Sept. 12, 2018).
                                                                  omitted; collecting cases).



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          26
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3798 Filed 04/16/21 Page 28 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

                                                                  the class vehicles contain a serious safety defect rendering
                                                                  them unsafe to drive, which has not been remedied by the
                                                                  defendant's repeated failed attempts at repairs.” In re FCA
7. Injunctive Relief
                                                                  US LLC Monostable Elec. Gearshift Litig., 355 F. Supp.
                                                                  3d at 597 (citing Amin v. Mercedes-Benz USA, LLC, 301
a. Certain States                                                 F. Supp. 3d 1277, 1294 (N.D. Ga. 2018) (“[The plaintiffs
                                                                  allege] that they must periodically take their vehicles for
 [36] GM argues that the prayers for injunctive relief under
                                                                  service regarding the defect and that Mercedes (1) denies the
Louisiana's Unfair Trade Practices and Consumer Protection
                                                                  existence of the defect and (2) charges Plaintiffs for non-
Law and Oklahoma's Consumer Protection Act (Counts
                                                                  permanent solutions.”)). “As the Amin court aptly held, the
46, 78), must be dismissed because there is “no private
                                                                  existence of an alleged defect, coupled with failed attempts
right of action” for injunctive relief under those enactments.
                                                                  at repairs, or ‘band aid’ fixes only, along with representations
As to Oklahoma, the lone case cited by the defendant is
                                                                  made after each repair that the vehicles are free from the
inapposite because there the state court merely held that
                                                                  defect, is sufficient to establish likely future harm resulting
attorney fees allowed by the statute could not be awarded
                                                                  from similar unsatisfactory efforts by the defendant to skirt
where the plaintiffs had sought only money damages, but
                                                                  liability for the problem without an effective fix.” Ibid.
had recovered nothing in their verdict, notwithstanding a
jury finding nominally affirming that “some violation” of the
statute had occurred. Tibbetts v. Sight ‘n Sound Appliance
Centers, Inc., 2003 OK 72, ¶ 15, 77 P.3d 1042, 1050 (2003).       F. Unjust Enrichment
That decision does not support GM's argument that injunctive
                                                                   [38] The parties do not identify any material distinctions
relief categorically is disallowed by the statute.
                                                                  in the rules of decision on this cause of action among the
                                                                  various states. “[T]he typical elements of a cause of action
 *22 The Louisiana decision that GM cited does support its
                                                                  for unjust enrichment are: (1) the plaintiff conferred a benefit
position. Hurricane Fence Co. v. Jensen Metal Prod., Inc.,
                                                                  upon the defendant; (2) the defendant accepted and retained
119 So. 3d 683, 688 (La. App. 5 Cir. 2013) (“[T]he right
                                                                  the benefit; and (3) it would be unjust for the defendant not to
to injunctive relief under LUTPA is available solely to the
                                                                  pay the plaintiff the value of the benefit.” In re Cardizem CD
state through the Attorney General. See La. R.S. 51:1407.”).
                                                                  Antitrust Litig., 105 F. Supp. 2d 618, 671 (E.D. Mich. 2000)
However, the question of what ultimate remedy may be
                                                                  (applying inter alia California, New York, and Wisconsin
awarded is not before the Court at this preliminary pleading
                                                                  law). GM argues that one element common to the claims in
stage, and the defendant has not advanced any argument
                                                                  every jurisdiction is not adequately pleaded, namely, that the
suggesting that the claims under Louisiana law are defectively
                                                                  plaintiffs cannot show that they conferred any benefit on the
pleaded.
                                                                  defendant where all of them bought their cars from third-party
                                                                  dealers.

b. Standing (All States)                                           [39] In this case, as the Court has held in prior similar
                                                                  consumer auto defect suits, “[t]he plaintiffs adequately have
 [37] GM argues that the plaintiffs lack “standing” to seek
                                                                  pleaded that the defendant received a benefit (the inflated
injunctive relief under the law of any jurisdiction because
                                                                  prices paid by them for their cars), that it knew it received
they have not plausibly alleged that they face any risk of
                                                                  it, and that it would be unfair for the defendant to retain
prospective harm, e.g., by contemplating future purchases
                                                                  it (because of its wrongful concealment of the defective
of the class vehicles. But the CACAC plainly alleges the
                                                                  [transmission] design, which all of the plaintiffs alleged
prospect of future harm where the plaintiffs assert that GM has
                                                                  would have led them to reconsider the purchase of their car,
met their demands for repairs only with temporary “band aid”
                                                                  or to have paid less for it).” In re FCA US LLC Monostable
fixes that will need to be repeated on future occasions, at the
                                                                  Elec. Gearshift Litig., 280 F. Supp. 3d at 1008. That is all that
plaintiffs’ expense, to maintain even a temporary semblance
                                                                  they are required to allege in order to sustain a typical unjust
of normal operation in their vehicles. As the Court has
                                                                  enrichment claim at the pleading stage.
held on similar facts, “[t]he plaintiffs here adequately have
alleged ongoing future harm based on their assertions that



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            27
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3799 Filed 04/16/21 Page 29 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

 *23 GM also “argues that all of the unjust enrichment claims        recovery,” and “[c]onsequently, it would be premature at this
must be dismissed because the plaintiffs cannot plausibly            stage of the proceedings to dismiss the ... unjust enrichment
allege that any benefit was conferred on the defendant by            claims on this basis.”) (denying motion to dismiss unjust
their purchases of the vehicles where all of those purchases         enrichment claims pleaded under the laws of 50 states)).
were from third-party dealers and not the defendant.” But,
as this Court noted when rejecting the same argument in the
Monostable Elec. Gearshift litigation, “ ‘the courts dismiss
                                                                     G. Class Claims
such claims only where the plaintiffs fail to allege facts
showing that they have bestowed some sort of benefit upon             [41] GM's arguments premised on potential issues with class
the defendant that the defendant ought not keep in equity            certification are procedurally premature where no motion to
and good conscience.’ ” 280 F. Supp. 3d at 1008-09 (quoting          certify a class has yet been filed, and the Court has not
Cardizem, 105 F. Supp. 2d at 671); see also In re Auto. Parts        received or invited complete briefing on all of the pertinent
Antitrust Litig., 50 F. Supp. 3d 869, 897 (E.D. Mich. 2014)          factors under Rule 23. Those arguments may be well taken in
(“[A]s indirect purchasers, any benefit conferred by the IPPs        due course, but they implicate issues that are not yet properly
was to others in the chain of distribution, not Defendants,          before the Court. Yang v. Somchai & Co., No. 19-12742, 2020
and the parties dispute whether the lack of direct contact           WL 6689759, at *4 (D.N.J. Nov. 13, 2020) (“[T]he Court
dooms the unjust enrichment claims. The Court holds that it          agrees with Plaintiff that Defendants’ arguments regarding
does not.”) (applying the law of New York and other states);         class certification are premature at this time and have little
Cardizem, 105 F. Supp. 2d at 671 (“Whether or not the                bearing on whether the Amended Complaint should be
benefit is directly conferred on the defendant is not the critical   dismissed. Accordingly, the Court declines to dismiss the
inquiry; rather, the plaintiff must show that his detriment          Amended Complaint on the basis that its class action claims
and the defendant's benefit are related and flow from the            fail to meet the requirements of Rule 23 of the Federal Rules
challenged conduct.”).                                               of Civil Procedure.”) (citing Neuss v. Rubi Rose, LLC, No.
                                                                     16-2339, 2017 WL 2367056, at *10 (D.N.J. May 31, 2017)
 [40] GM also argues that the plaintiffs cannot proceed on           (“Motions to strike ... are generally disfavored ... at the motion
an unjust enrichment theory where they affirmatively plead           to dismiss stage, and the Third Circuit has acknowledged
the existence of an express contract (the limited warranty)          that there are rare few cases where the complaint itself
governing the parties’ relationships. But alternative pleading       demonstrates that the requirements for maintaining a class
of contract and quasi-contract claims routinely is permitted,        action cannot be met.”); Weske v. Samsung Elecs., Am., Inc.,
and particularly is appropriate, where the defendant explicitly      934 F. Supp. 2d 698, 707 (D.N.J. 2013) (“[N]umerous cases
disclaims the availability of a contractual remedy, as it has        in this District have emphatically denied requests to strike
done here by vigorously asserting its warranty coverage              class allegations at the motion to dismiss stage as procedurally
defense. Solo v. UPS Co., 819 F.3d 788, 797 (6th Cir. 2016);         premature.”)).
see also Johnston v. PhD Fitness, LLC, 2018 WL 646683,
at *6 (E.D. Mich. Jan. 31, 2018) (“Even after dismissing the
warranty claims, it might remain an open question whether an
                                                                     III. Conclusion
express agreement governs the parties’ conduct.”).
                                                                      *24 The plaintiffs adequately have pleaded all of their
Finally, GM contends that “the plaintiffs cannot proceed on          claims, with the exceptions noted above.
an unjust enrichment theory where their consumer fraud and
breach of warranty claims offer them an adequate remedy at           Accordingly, it is ORDERED that the defendant's motion
law for any losses produced by the alleged defect.” However,         to dismiss (ECF No. 53) is GRANTED IN PART AND
“unjust enrichment claims routinely are allowed to proceed           DENIED IN PART.
when pleaded in the alternative to other viable claims for
relief.” Id. at 1009 (citing In re K-Dur Antitrust Litig., 338       It is further ORDERED that the following claims are
F. Supp. 2d 517, 544 (D.N.J. 2004) (“Defendants contend              DISMISSED WITH PREJUDICE: (1) the claims for
that equitable remedies such as unjust enrichment will not           class-wide money damages under the Colorado Consumer
be granted where an adequate remedy at law exists,” but the          Protection Act (Count 17); (2) the implied warranty claims
plaintiffs “are clearly permitted to plead alternative theories of   of all plaintiffs under the laws of Alabama, Arizona,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              28
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-9, PageID.3800 Filed 04/16/21 Page 30 of 30
Francis v. General Motors, LLC, --- F.Supp.3d ---- (2020)
103 UCC Rep.Serv.2d 532

                                                             It is further ORDERED that the parties appear for a status
Connecticut, Idaho, Kentucky, North Carolina, Washington,
                                                             teleconference on December 14, 2020 at 10:00 a.m. to re-
and Wisconsin (Counts 6, 9, 22, 34, 45, 74, 101, 104); and
                                                             establish case management benchmarks.
(3) Tennessee plaintiff Mark Kidd's implied warranty claim
(Count 95).
                                                             All Citations
It is further ORDERED that the motion is DENIED in all
other respects.                                              --- F.Supp.3d ----, 2020 WL 7042935, 103 UCC Rep.Serv.2d
                                                             532

End of Document                                                © 2021 Thomson Reuters. No claim to original U.S.
                                                                                           Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                  29
